Exhibit 10.4

LOAN AGREEMENT dated as of August 29, 2012 (the Original Agreement Date), as
amended and restated as of March 31, 2014 (as amended and restated, this
Agreement), between ARCH STREET FUNDING LLC, a Delaware limited liability
company (the Borrower), the financial institutions and other lenders from time
to time party hereto as “Lenders” (the Lenders) and Citibank, N.A., a national
banking association, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the Administrative Agent).

Whereas:

A. The Borrower intends to acquire, hold and dispose of one or more Debt
Obligations (as hereinafter defined);

B. The Borrower wishes to finance certain Debt Obligations, whether upon the
purchase thereof or after the prior contribution thereof to the equity capital
of the Borrower, in each case with proceeds from the borrowing of a Loan (as
hereinafter defined) hereunder, all on the terms and conditions set forth
herein; and

C. The Borrower has requested that the Lenders make the Loans to the Borrower,
and the Lenders are willing to make the Loans to the Borrower, all on the terms
and conditions set forth herein.

With effect from April 1, 2014 (the Amendment Effective Date), this Agreement
amends and restates the Loan Agreement dated as of the Original Agreement Date,
which Loan Agreement is hereby superseded and shall be of no further force or
effect.

INTERPRETATION

Defined Terms

1.1 Unless otherwise specified herein, references to “the date hereof” shall be
deemed a reference to the Original Agreement Date. As used herein, the following
terms shall have the following meanings (all terms defined in this Section 1.1
or in other provisions of this Agreement in the singular to have the same
meanings when used in the plural and vice versa):

Account Control Agreement means the Account Control Agreement dated as of the
date hereof between the Borrower, the Security Agent, Citibank, N.A., as
intermediary, and Virtus, L.P., as collateral administrator.

Additional Amount has the meaning given to such term in Section 3.9(a).

Administrative Agent has the meaning specified in the first paragraph of this
Agreement.

Administrative Questionnaire means, with respect to any Lender, an
Administrative Questionnaire completed by such Lender in a form supplied by the
Administrative Agent.



--------------------------------------------------------------------------------

Affiliate means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

Aggregate Indebtedness means, with respect to any Debt Obligation and any date
of determination, the aggregate amount of indebtedness (determined on a
consolidated basis) of the relevant Obligor and its subsidiaries used in the
calculation of any financial covenants under the related Debt Obligation Credit
Agreement reported as of the most recent applicable period pursuant to the
related Debt Obligation Credit Agreement; provided that (i) the relevant Obligor
referred to above in this definition shall be the Obligor for which consolidated
financial statements are required to be delivered under the related Debt
Obligation Credit Agreement (and, if there is more than one such Obligor, for
the Obligor with the greatest Aggregate Indebtedness as of such date of
determination) and (ii) if the Administrative Agent determines on a commercially
reasonable basis that “Aggregate Indebtedness” as reported for such date of
determination pursuant to the related Debt Obligation Credit Agreement is not
computed in accordance with generally accepted financial practice for similar
transactions, then “Aggregate Indebtedness” shall mean the aggregate amount of
Indebtedness (determined on a consolidated basis based upon the Administrative
Agent’s selection in good faith of a definition of “Indebtedness” that accords
with generally accepted financial practice) of the relevant Obligor and its
subsidiaries as of such date of determination.

Agreement has the meaning specified in the first paragraph of this Agreement.

Alternate Base Rate means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) LIBOR for a one month Interest
Period commencing on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
LIBOR, shall be effective from and including the effective date of such change
in the Prime Rate, the Federal Funds Effective Rate or LIBOR, respectively. If
for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate specified in clause (b) of the first
sentence of this definition, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms hereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist.

Amended and Restated Investment Management Agreement means that certain Amended
and Restated Investment Management Agreement, dated as of August 29, 2012, by
and between the Borrower and the Borrower Investor.

Approved Buyer means (a) any Person listed in Schedule II so long as its
long-term unsecured and unsubordinated debt obligations on the “trade date” for
the related submission of a Firm Bid contemplated hereby are rated at least “A2”
by Moody’s and at least “A” by S&P and (b) if a Person listed in Schedule II is
not the principal banking or securities Affiliate within a financial holding
company group, the principal banking or securities Affiliate of such listed
Person within such financial holding company group so long as such obligations
of such Affiliate have the rating indicated in clause (a) above.

 

Page 2



--------------------------------------------------------------------------------

Assignment Agreement means any assignment, asset contribution or similar
agreement (other than the Equity Contribution Framework Agreement) entered into
with respect to the purchase or other acquisition of any Debt Obligation (or any
portion thereof) held by the Borrower.

Assignment and Acceptance means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in a form
customarily used by the Administrative Agent for such purpose.

Available Interest Proceeds means, with respect to any payment proposed to be
made pursuant to Section 3.8(b)(i) and any date of determination, (a) the sum of
(i) all proceeds of interest, fee or other amount (other than principal and
premium in respect of principal) owing on any Debt Obligation (or any portion
thereof), including any of the foregoing properly attributable to the sale of
any Debt Obligation (or any portion thereof), to the extent received by the
Borrower at least three Business Days prior to such date of determination and
(ii) all proceeds of any Eligible Investments acquired by the Borrower with any
proceeds referred to in the foregoing clause (a), and (without duplication) all
payments of interest on any Eligible Investments acquired by the Borrower, to
the extent received by the Borrower at least three Business Days prior to such
date of determination minus (b) the sum of (i) all investments in Debt
Obligations and Eligible Investments made by the Borrower at least three
Business Days prior to such date of determination from proceeds referred to in
the foregoing clause (a) plus (ii) all payments of interest, fees and other
amounts (other than principal) paid on or prior to such date of determination by
the Borrower hereunder or under any other Loan Document to the Administrative
Agent, the Security Agent or any Lender plus (iii) all other payments made by
the Borrower from Available Interest Proceeds on or prior to such date of
determination pursuant to Section 3.8(a) or 3.8(b)(i) (and, if made by the
Borrower on such date of determination pursuant to Section 3.8(b)(i), only to
the extent required under Section 3.8(b)(i) to be paid in priority to the
payment proposed to be made).

Available Principal Proceeds means, with respect to any payment proposed to be
made pursuant to Section 3.8(b)(ii) and any date of determination, (a) the sum
of (i) all proceeds of principal and premium in respect of principal owing on
any Debt Obligation (or any portion thereof), including any of the foregoing
properly attributable to the sale of any Debt Obligation (or any portion
thereof), to the extent received by the Borrower at least three Business Days
prior to such date of determination and (ii) all proceeds of any Eligible
Investments (other than in respect of interest thereon) acquired by the Borrower
with any proceeds referred to in the foregoing clause (a), to the extent
received by the Borrower at least three Business Days prior to such date of
determination minus (b) the sum of (i) all investments in Debt Obligations and
Eligible Investments made by the Borrower at least three Business Days prior to
such date of determination from proceeds referred to in the foregoing clause
(a) plus (ii) all principal of the Loans paid or required to be paid on or prior
to such date of determination by the Borrower hereunder plus (iii) all other
payments made by the Borrower from Available Principal Proceeds on or prior to
such date of determination pursuant to Section 3.8(b)(ii) (and, if made by the
Borrower on such date of determination, only to the extent required under
Section 3.8(b)(ii) to be paid in priority to the payment proposed to be made).

 

Page 3



--------------------------------------------------------------------------------

Borrower has the meaning specified in the first paragraph of this Agreement.

Borrower Formation Documents means (a) the certificate of formation of the
Borrower and (b) the limited liability company agreement of the Borrower.

Borrower Investor means FS Investment Corporation, a Maryland corporation.

Borrower Investor NAV means, on any date of determination, the assets of the
Borrower Investor and its consolidated Subsidiaries as of such date minus the
liabilities of such Persons as of such date, in each case, as determined in
accordance with GAAP.

Borrowing Date has the meaning given to such term in Section 2.1.

Borrowing Notice Date has the meaning given to such term in Section 2.2(c).

Business Day means a day on which commercial banks and foreign exchange markets
settle payments in New York and London.

Cash means such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

Change in Law means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any governmental authority after the
date of this Agreement or (c) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
governmental authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in “Law”,
regardless of the date enacted, adopted or issued.

Change in Tax Law means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date that a Lender,
including Persons that shall have become party hereto pursuant to an Assignment
and Acceptance and Participants (as defined in Section 8.4(f)), shall have
become a party to this Agreement.

Change in Yield means, with respect to any Unquoted Debt Obligation on any date
of determination, an amount equal to (a) the Published Yield reported at the
opening of business on the “settlement date” for the purchase or other
acquisition by the Borrower of such Unquoted Debt Obligation minus (b) the
Published Yield reported at the opening of business on such date of
determination (and, if such date of determination is not a Business Day, as so
reported at the opening of business on the most recent Business Day prior to
such date of determination).

 

Page 4



--------------------------------------------------------------------------------

Closing Date means the first date on which each of the conditions set forth in
Schedule I are satisfied.

Code means the Internal Revenue Code of 1986, as amended.

Collateral has the meaning given to it in the Security Agreement.

Commitment means, as to any Lender, the obligation of such Lender to make Loans
to the Borrower pursuant to Section 2.1, as such amount may be reduced from time
to time pursuant to Section 3.7 or reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 8.4. With
respect to the Initial Lender, the Commitment of the Initial Lender on the
Amendment Effective Date is USD350,000,000.

Competitor means (a) any Person primarily engaged in the business of private
investment management as a mezzanine fund, private debt fund, hedge fund or
private equity fund, which is in direct or indirect competition with the
Borrower Investor or its investment adviser or any Affiliate thereof that is an
investment adviser, (b) any Person Controlled by, or Controlling, or under
common Control with, a Person referred to in clause (a) above or (c) any Person
for which a Person referred to in clause (a) above serves as an investment
adviser with discretionary investment authority; provided that in no event will
an Eligible Assignee be a “Competitor”.

Contractual Currency has the meaning given to such term in Section 3.14.

Contributed Debt Obligation means any Debt Obligation acquired in a Qualified
Purchase pursuant to Section 5.2(a)(iii).

Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. Controlling and
Controlled have meanings correlative thereto.

Covenant-Lite Obligation means, with respect to any Debt Obligation, the related
Debt Obligation Credit Agreement either (a) does not include a Financial
Covenant or (b) includes a Financial Covenant, but requires compliance therewith
not upon a continuous or periodic basis (such as the end of each financial
reporting period), but only upon the taking by an obligor on such Debt
Obligation or an Affiliate thereof of one or more specified actions (e.g., the
incurrence or assumption of debt, the creation of liens, the payment of a
dividend or other distribution or the consummation of a merger, consolidation or
sale of assets).

Current Price means, with respect to any Debt Obligation on any date of
determination:

 

(a) if the Debt Obligation is not an Unquoted Debt Obligation, the
Administrative Agent’s determination of the net cash proceeds that would be
received from the sale on such date of determination of such Debt Obligation;
and

 

(b) if the Debt Obligation is an Unquoted Debt Obligation, the Valuation Price
then in effect for such Debt Obligation.

 

Page 5



--------------------------------------------------------------------------------

If the Borrower disputes the Current Price of any Debt Obligation determined
pursuant to the foregoing paragraph (a), then the Borrower may, no later than
three hours after the Borrower is given notice of such determination,
(i) designate two Dealers and (ii) provide to the Administrative Agent within
such three-hour period with respect to each such Dealer a Firm Bid with respect
to not less than the Par Amount of such Debt Obligation. The highest of such two
Firm Bids will be the Current Price for the relevant date of determination. The
“Current Price” shall be expressed as a percentage of par and will be determined
exclusive of accrued interest and premium.

Dealer means (a) any entity (other than the Administrative Agent or any of its
Affiliates) designated by the Administrative Agent or its designated Affiliate
in its sole discretion as a “Dealer” for the purposes of this Agreement and
(b) to the extent designated by the Borrower pursuant to the definition of
“Current Price”, either (i) any Approved Buyer or (ii) any other entity approved
in advance by the Administrative Agent; provided that the Administrative Agent
or any Affiliate thereof may be a Dealer if more than one Dealer is otherwise
designated.

Debt Obligation means any obligation for the payment or repayment of borrowed
money that is documented by a term loan agreement, revolving loan agreement or
other similar credit agreement and includes any obligation, security or other
property (other than cash) received by the Borrower after its original
acquisition of such obligation in exchange for such obligation.

Debt Obligation Credit Agreement means, with respect to any Debt Obligation, any
term loan agreement, revolving loan agreement or other similar credit agreement
from time to time governing such Debt Obligation.

Debt Obligation Bankruptcy Event means, with respect to any Debt Obligation, the
occurrence of the following with respect to such Debt Obligation (or any portion
thereof): Bankruptcy. Capitalized terms used in this definition but not defined
in this Agreement shall have the meanings specified in the 2003 ISDA Credit
Derivatives Definitions.

Debt Obligation Failure to Pay Event means, with respect to any Debt Obligation,
the occurrence of the following with respect to such Debt Obligation (or any
portion thereof): Failure to Pay. For purposes of the determination of whether a
Debt Obligation Failure to Pay Event has occurred, the Reference Obligation
shall be such Debt Obligation, the Obligation Category will be Reference
Obligation Only, the Payment Requirement will be USD1,000,000 and no Obligation
Characteristics will be specified. Capitalized terms used in this definition but
not defined in this Agreement shall have the meanings specified in the 2003 ISDA
Credit Derivatives Definitions.

Debt Obligation Acquired from a Related Party means any Debt Obligation acquired
by the Borrower from any Related Party (whether in a single transaction or in a
series of related transactions); provided that, for the avoidance of doubt, no
Debt Obligation acquired pursuant to the Merger shall be a “Debt Obligation
Acquired from a Related Party”.

Default Rate means, with respect to any Interest Period, the Interest Rate for
such Interest Period plus 2.00%.

 

Page 6



--------------------------------------------------------------------------------

Defaulting Lender means any Lender that (a) has failed, within two Business Days
of the date required to be funded, to fund any portion of its Loans unless such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied or (b) has notified the Borrower and the Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit.

Diversion Percentage means, on any date of determination, the excess, if any, of
(a) the Equity Percentage on such date of determination over (b) 5%.

Drawdown Period means the period from and including the date hereof to and
including August 29, 2014; provided that, if the final day of the Drawdown
Period would otherwise be a day that is not a Business Day, then the final day
of the Drawdown Period will instead be the immediately preceding Business Day.

EBITDA means, with respect to any Debt Obligation and any period, the sum of
(a) the consolidated net income for such period of the relevant Obligor on such
Debt Obligation, plus (b) to the extent deducted in calculating such
consolidated net income, the sum for such period of all income tax expense,
interest expense, depreciation and amortization expense and all other non-cash
charges, in the case of each of the foregoing clauses, as reported for such
period pursuant to the related Debt Obligation Credit Agreement; provided that
(i) the relevant Obligor referred to above in this definition shall be the
Obligor for which consolidated financial statements are required to be delivered
under the related Debt Obligation Credit Agreement (and, if there is more than
one such Obligor, for the Obligor with the greatest Aggregate Indebtedness as of
the last day of such period) and (ii) if the Administrative Agent determines on
a commercially reasonable basis that “EBITDA” as reported for such period
pursuant to the related Debt Obligation Credit Agreement is not computed in
accordance with generally accepted financial practice for similar transactions,
then “EBITDA” shall mean “Consolidated EBITDA” (determined on a consolidated
basis based upon the Administrative Agent’s selection in good faith of a
definition of “Consolidated EBITDA” that accords with generally accepted
financial practice) in relation to the relevant Obligor and its consolidated
subsidiaries for such period.

Eligible Assignee means any commercial bank, commercial finance company or
insurance company with, at the time of any proposed assignment to such entity,
(a) long-term senior unsecured credit ratings of at least A- by S&P and at least
A3 by Moody’s or (b) short-term senior unsecured ratings of at least A-2 by S&P
and P-2 by Moody’s.

Eligible Investments means (a) Cash, (b) deposit accounts issued or offered by,
any domestic office of any commercial bank organized under the laws of the
United States of America or any State thereof which has a combined capital and
surplus and undivided profits of not less than USD1,000,000,000 and (c) money
market funds that have, at all times, credit ratings of “Aaa” and “MR1+” by
Moody’s and “AAAm” or “AAAm-G” by S&P, respectively. Eligible

 

Page 7



--------------------------------------------------------------------------------

Investments may include investments described in clause (b) or (c) above made
with or issued by the Intermediary (as defined in the Account Control Agreement)
or for which the Intermediary or an Affiliate thereof provides services and
receives compensation.

Equity Advance Rate means, with respect to any Debt Obligation on any date of
determination, 100% minus the Loan Advance Rate with respect to such Debt
Obligation on such date of determination.

Equity Amount means, on any date of determination, the sum, for all Debt
Obligations held by the Borrower on such date of determination (determined, for
this purpose, on a “settlement date” basis), of the products of (a) the Equity
Advance Rate in effect on such date with respect to such Debt Obligation
multiplied by (b) the Purchase Amount of such Debt Obligation on such date of
determination.

Equity Contribution Framework Agreement means the Equity Contribution Framework
Agreement between the Borrower Investor and the Borrower in substantially the
form of Exhibit B hereto.

Equity Coverage Ratio means, on any date of determination, (a) the sum of
(i) the aggregate amount of Eligible Investments held by the Borrower on such
date of determination plus (ii) the sum, for all Debt Obligations held by the
Borrower on such date of determination, of the products of (x) the Current Price
on such date of determination with respect to such Debt Obligation multiplied by
(y) the Par Amount of such Debt Obligation on such date of determination minus
(iii) the aggregate principal amount of the Loans outstanding on such date of
determination divided by (b) the aggregate of the Purchase Amounts of all Debt
Obligations held by the Borrower on such date of determination.

Equity Percentage means, on any date of determination, (a) the Equity Amount on
such date of determination divided by (b) the aggregate of the Purchase Amount
of all Debt Obligations held by the Borrower on such date of determination.

Equity Restricted Payment means any dividend or other distribution (whether in
cash, securities or other property) with respect to any ownership interest in
the Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
ownership interest in the Borrower or any option, warrant or other right to
acquire any ownership interest in the Borrower.

Events of Default has the meaning given to such term in Section 6.1.

Excluded Taxes means Taxes (a) imposed on or with respect to a Lender or
required to be withheld or deducted from a payment to a Lender which taxes are
imposed on or measured by net income (however denominated), franchise taxes, and
branch profits taxes, in each case, (i) as a result of such Lender being
organized under the laws of, or having its principal office or its applicable
lending office located in, the jurisdiction imposing such tax (or any political
subdivision thereof) or (ii) as a result of a present or former connection
between such Lender and the jurisdiction of the government or taxation authority
imposing such tax (other than connections arising from such Lender having
executed, delivered, become a party to, performed

 

Page 8



--------------------------------------------------------------------------------

its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any Support Document, or sold or assigned an interest in the Loans,
this Agreement or any Support Document) or (b) imposed under FATCA.

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

Federal Funds Effective Rate means, on any date of determination, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

Final Price means, with respect to any Debt Obligation (or any portion thereof),
the net proceeds received by the Borrower from the sale or repayment of such
Debt Obligation or such portion thereof (expressed as a percentage of par and
exclusive of accrued interest and fees, but inclusive of premium in respect of
principal).

Financed Debt Obligation has the meaning given to such term in Section 2.2(c).

Financial Covenant means, with respect to any Debt Obligation, any covenant,
agreement or other undertaking relating to information included or required to
be included in a balance sheet or statement of income, stockholders’ equity or
cash flows of any entity if the failure to comply with such covenant, agreement
or other undertaking, after giving effect to any required notice and the
expiration of any applicable grace period or both, would entitle one or more
lenders (or their agent or other representative) to declare that such Debt
Obligation shall become due and payable before the same would otherwise have
been due and payable or to terminate a commitment to extend credit under the
related Debt Obligation Credit Agreement before the same would otherwise have
been terminated.

Firm Bid means, with respect to any Debt Obligation, a good and irrevocable bid
for value, to purchase the Par Amount of such Debt Obligation, expressed as a
percentage of the Par Amount of such Debt Obligation and exclusive of accrued
interest and premium, for scheduled settlement substantially in accordance with
the then-current market practice in the principal market for such Debt
Obligation, as determined by the Administrative Agent, submitted as of 11:00
a.m. New York time or as soon as practicable thereafter. The Administrative
Agent shall be entitled to disregard any Firm Bid submitted by a Dealer (a) if,
in the Administrative Agent’s commercially reasonable judgment, (i) such Dealer
may be ineligible to accept assignment or transfer of the Par Amount of such
Debt Obligation substantially in accordance with the then-current market
practice in the principal market for such Debt Obligation, as determined by the
Administrative Agent, or (ii) such Dealer would not, through the exercise of its
commercially reasonable efforts, be able to obtain any consent required under
the related Debt Obligation Credit Agreement to the

 

Page 9



--------------------------------------------------------------------------------

assignment or transfer to such Dealer of the Par Amount of such Debt Obligation
or (b) if the Administrative Agent determines that such Firm Bid is not bona
fide, including, without limitation, due to (i) the insolvency of the bidder,
(ii) the inability, failure or refusal of the bidder to settle the purchase of
the Par Amount of such Debt Obligation or otherwise settle transactions in the
relevant market or perform its obligations generally or (iii) the Administrative
Agent not having pre-approved trading lines with the Dealer that would permit
settlement of the sale to such Dealer of the Par Amount of such Debt Obligation.

Foreign Lender means any Lender, including Persons that shall have become party
hereto pursuant to an Assignment and Acceptance and Participants, that is
organized under the laws of a jurisdiction other than the United States of
America or any state thereof, other than any such Lender that has provided a
validly executed IRS Form W-8ECI certifying that its income with respect to the
Loans is effectively connected with a trade or business in the United States of
America.

GAAP means generally accepted accounting principles in the United States of
America, consistently applied.

Indebtedness of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others,
(h) all capital lease obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.

Indemnitee has the meaning given to such term in Section 8.1.

Initial Lender means Citibank, N.A., a national banking association.

Interest Period means, with respect to each Loan, each period from and including
a Quarterly Date to but excluding the next succeeding Quarterly Date, provided
that (a) except as expressly set forth in the proviso to Section 2.1(c), the
first Interest Period for any Loan shall commence on the Borrowing Date for such
Loan and (b) the final Interest Period shall end on the Maturity Date.

Interest Rate means (a) with respect to any Interest Period (or portion thereof)
prior to the Amendment Effective Date, LIBOR for such Interest Period (or
portion thereof) plus (i) during the Drawdown Period, 1.75%. and
(ii) thereafter, 2.00% and (b) with respect to any Interest Period (or portion
thereof) on or after the Amendment Effective Date, LIBOR for such Interest
Period (or portion thereof) plus (i) during the Drawdown Period, 2.05%. and
(ii) thereafter, 2.30%.

 

Page 10



--------------------------------------------------------------------------------

Investment Advisers Act means the U.S. Investment Advisers Act of 1940.

Investment Company Act means the U.S. Investment Company Act of 1940.

Lenders has the meaning specified in the first paragraph of this Agreement.

LIBOR means, with respect to any Interest Period, the rate for deposits in USD
for the period of three months that appears on the Reuters Screen LIBOR01 Page
(or any successor page) as of 11:00 a.m., London time, on the day that is two
London Banking Days preceding the first day of such Interest Period; provided
that, with respect to any Interest Period that does not both commence and end on
a Quarterly Date, LIBOR shall be determined through the use of straight-line
interpolation by reference to two such rates, one of which shall be determined
as if the length of the period of such deposits were the period of time for
which the rate for such deposits are available is the period next shorter than
the length of such Interest Period and the other of which shall be determined as
if the period of time for which the rate for such deposits are available is the
period next longer than the length of such Interest Period.

Lien means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

Loan has the meaning given to such term in Section 2.1.

Loan Advance Rate means, with respect to any Debt Obligation on any date of
determination, (a) if such Debt Obligation is a Specified Debt Obligation on
such date of determination, 75%, (b) if such Debt Obligation is an Unquoted Debt
Obligation on such date of determination, 60% and (c) if such Debt Obligation is
neither a Specified Debt Obligation nor an Unquoted Debt Obligation on such date
of determination, a percentage specified by the Administrative Agent to the
Borrower with respect to such Debt Obligation determined from time to time in
the sole discretion of the Administrative Agent as specified to the Borrower
(including pursuant to Section 5.2(b)) by the Borrower; provided that:

 

  (i) subject to the following clauses, the Loan Advance Rate will not exceed
70% in relation to the portion of any Debt Obligation that would not satisfy the
Portfolio Criteria except to the extent that, as set forth in the proviso to
clause (iv) of the definition of “Portfolio Criteria”, the sum of the Purchase
Amounts for Debt Obligations of up to each of five separate Obligors and their
respective Affiliates may be up to 3% of the Portfolio Purchase Amount;

 

  (ii)

subject to the following clauses, if a Debt Obligation ceases to satisfy the
Obligation Criteria, then the “Loan Advance Rate” with respect to such Debt
Obligation will be determined from time to time in the sole discretion of the

 

Page 11



--------------------------------------------------------------------------------

  Administrative Agent as specified to the Borrower (but in any event not later
than 10 Business Days after the Borrower gives notice of such event to the
Administrative Agent);

 

  (iii) subject to the following clauses, if a Debt Obligation Bankruptcy Event
or Debt Obligation Failure to Pay Event occurs with respect to such Debt
Obligation, then, so long as such event is continuing, the “Loan Advance Rate”
with respect to such Debt Obligation will be determined from time to time in the
sole discretion of the Administrative Agent as specified to the Borrower;

 

  (iv) subject to the following clause, if the Administrative Agent on a
commercially reasonable basis disagrees with the RiskCalc Rating assigned by the
Borrower to an Unquoted Debt Obligation, then the “Loan Advance Rate” with
respect to such Unquoted Debt Obligation will be determined in the sole
discretion of the Administrative Agent as specified to the Borrower; and

 

  (v) if any Portfolio Criterion is not satisfied on any date of determination,
then the portion of the Debt Obligation or Debt Obligations whose ownership by
the Borrower exceeds the relevant Portfolio Criterion will have a “Loan Advance
Rate” equal to 0%.

For purposes of clause (v) of the foregoing proviso, (a) in the event that the
Borrower holds more than one Debt Obligation whose aggregate ownership by the
Borrower causes the relevant Portfolio Criterion (other than clause (vi) of the
Portfolio Criteria) to be exceeded, then such Debt Obligations shall be deemed
to cause such Portfolio Criterion to be exceeded in the inverse order of their
respective dates of acquisition by the Borrower and (b) in the event that the
Borrower holds more than one Debt Obligation whose aggregate ownership by the
Borrower causes the Portfolio Criterion in clause (vi) of the Portfolio Criteria
to be exceeded, then (x) the Borrower may, by notice to the Administrative
Agent, identify the Debt Obligation or Debt Obligations that will have a Loan
Advance Rate equal to 0% and (b) if the Borrower does not make such a
designation, Debt Obligation(s) will be assigned a Loan Advance Rate equal to 0%
by the Administrative Agent in ascending order of their respective Moody’s
Ratings or (with respect to Unquoted Debt Obligations) RiskCalc Ratings.

Loan Compliance Test means a test that is satisfied on any date of determination
thereof if (a) the aggregate principal amount of Loans outstanding on such date
of determination does not exceed (b) the sum of (i) the aggregate amount of
Eligible Investments held by the Borrower on such date of determination plus
(ii) the sum, for all Debt Obligations held by the Borrower on such date of
determination, of the products of (x) the Loan Advance Rate on such date of
determination with respect to such Debt Obligation multiplied by (y) the
Purchase Amount of such Debt Obligation on such date of determination.

Loan Document means this Agreement and each Support Document.

London Banking Day means any day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London.

LSTA means The Loan Syndications and Trading Association, Inc. and any successor
thereto.

 

Page 12



--------------------------------------------------------------------------------

Master Participation Agreement means the Participation Agreement dated as of
August 29, 2012 between the Borrower Investor and the Borrower.

Material Adverse Effect means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower,
(b) the ability of the Borrower or any Support Obligor to perform any of its
obligations under this Agreement or any other Transaction Document to which it
is a party or (c) the rights of or benefits available to any of the Lenders, the
Administrative Agent or the Security Agent under this Agreement or any of the
other Transaction Documents.

Maturity Date means the earlier of (a) the Scheduled Maturity Date and (b) the
date on which the Loans are paid in full.

Maximum Aggregate Loan Amount has the meaning given to such term in
Section 3.2(c).

Merger means the merger on the Closing Date of Benjamin Loan Funding LLC, a
Delaware limited liability company, and Benjamin 2 Loan Funding LLC, a Delaware
limited liability company, with and into the Borrower, with the Borrower being
the entity surviving such merger, all as provided in the Merger Agreement.

Merger Agreement means the Agreement and Plan of Merger dated as of August 29,
2012, between, among others, the Borrower, Benjamin Loan Funding LLC, a Delaware
limited liability company, and Benjamin 2 Loan Funding LLC, a Delaware limited
liability company.

Monthly Date means the 20th day of each calendar month.

Monthly Reporting Period means each period from and including a Monthly Date to
but excluding the next succeeding Monthly Date, provided that (a) the first
Monthly Reporting Period shall commence on and include the date hereof and end
on but exclude the Monthly Date occurring in November 2012 and (b) the final
Monthly Reporting Period shall end on the Maturity Date.

Moody’s means Moody’s Investors Service, Inc. or any successor thereto.

Moody’s Industry Classification Groups means each of the groups set forth in the
table below:

Aerospace and Defense: Major Contractor, Subsystems, Research, Aircraft
Manufacturing, Arms, Ammunition

Automobile: Automotive Equipment, Auto-Manufacturing, Auto Parts Manufacturing,
Personal Use Trailers, Motor Homes, Dealers

Banking: Bank Holding, Savings and Loans, Consumer Credit, Small Loan, Agency,
Factoring, Receivables

Beverage, Food and Tobacco: Beer and Ale, Distillers, Wines and Liquors,
Distributors, Soft Drink Syrup, Bottling, Bakery, Mill Sugar, Canned Foods, Corn
Refiners, Dairy Products, Meat Products, Poultry Products, Snacks, Packaged
Foods, Distributors, Candy, Gum, Seafood, Frozen Food, Cigarettes, Cigars,
Leaf/Snuff, Vegetable Oil

Buildings and Real Estate: Brick, Cement, Climate Controls, Contracting,
Engineering, Construction, Hardware, Forest Products (building-related only),
Plumbing, Roofing, Wallboard, Real Estate, Real Estate Development, REITs, Land
Development

Chemicals, Plastics and Rubber: Chemicals (non-agriculture), Industrial Gases,
Sulfur, Plastics, Plastic Products, Abrasives, Coatings, Paints, Varnish,
Fabricating

 

Page 13



--------------------------------------------------------------------------------

Containers, Packaging and Glass: Glass, Fiberglass, Containers made of: Glass,
Metal, Paper, Plastic, Wood or Fiberglass

Personal and Non Durable Consumer Products (Manufacturing Only): Soaps,
Perfumes, Cosmetics, Toiletries, Cleaning Supplies, School Supplies

Diversified/Conglomerate Manufacturing

Diversified/Conglomerate Service

Diversified Natural Resources, Precious Metals and Minerals: Fabricating,
Distribution, Mining and Sales

Ecological: Pollution Control, Waste Removal, Waste Treatment, Waste Disposal

Electronics: Computer Hardware, Electric Equipment, Components, Controllers,
Motors, Household Appliances, Information Service, Communication Systems,
Radios, TVs, Tape Machines, Speakers, Printers, Drivers, Technology

Finance: Investment Brokerage, Leasing, Syndication, Securities

Farming and Agriculture: Livestock, Grains, Produce, Agricultural Chemicals,
Agricultural Equipment, Fertilizers

Grocery: Grocery Stores, Convenience Food Stores

Healthcare, Education and Childcare: Ethical Drugs, Proprietary Drugs, Research,
Health Care Centers, Nursing Homes, HMOs, Hospitals, Hospital Supplies, Medical
Equipment

Home and Office Furnishings, Housedress, and Durable Consumer Products: Carpets,
Floor Coverings, Furniture, Cooking, Ranges

Hotels, Motels, Inns and Gaming

Insurance: Life, Property and Casualty, Broker, Agent, Surety

Leisure, Amusement, Entertainment: Boating, Bowling, Billiards, Musical
Instruments, Fishing, Photo Equipment, Records, Tapes, Sports, Outdoor Equipment
(camping), Tourism, Resorts, Games, Toy Manufacturing, Motion Picture
Production, Theatres, Motion Picture Distribution

Machinery (Non-Agriculture, Non-Construction, Non-Electronic): Industrial,
Machine Tools, Steam Generators

Mining, Steel, Iron and Non-Precious Metals: Coal, Copper, Lead, Uranium, Zinc,
Aluminum, Stainless Steel, Integrated Steel, Ore Production, Refractories, Steel
Mill Machinery, Mini-Mills, Fabricating, Distribution and Sales

Oil and Gas: Crude Producer, Retailer, Well Supply, Service and Drilling

Personal, Food and Miscellaneous

Printing and Publishing: Graphic Arts, Paper, Paper Products, Business Forms,
Magazines, Books, Periodicals, Newspapers, Textbooks

Moody’s Rating means, with respect to any Debt Obligation, as of any date of
determination:

 

(i) if the Debt Obligation itself is rated by Moody’s (including pursuant to any
credit estimate), such rating,

 

(ii) if the foregoing paragraph is not applicable, then, if the related Obligor
has a corporate family rating by Moody’s, the rating specified in the applicable
row of the table below under “Relevant Rating” opposite the row in the table
below that describes such Debt Obligation:

 

Debt Obligation

 

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate   The rating by Moody’s that is one rating subcategory
above such corporate family rating The Debt Obligation is an unsecured
obligation or is a Second Lien Obligation, but is not Subordinate   The rating
by Moody’s that is one rating subcategory below such corporate family rating The
Debt Obligation is Subordinate   The rating by Moody’s that is two rating
subcategories below such corporate family rating

 

Page 14



--------------------------------------------------------------------------------

(iii) if the foregoing paragraphs are not applicable, but there is a rating by
Moody’s on a secured obligation of the Obligor that is not a Second Lien
Obligation and is not Subordinate (the “other obligation”), the rating specified
in the applicable row of the table below under “Relevant Rating” opposite the
row in the table below that describes such Debt Obligation:

 

Debt Obligation

 

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate   The rating assigned by Moody’s to the other obligation
The Debt Obligation is an unsecured obligation or is a Second Lien Obligation,
but is not Subordinate   The rating by Moody’s that is one rating subcategory
below the rating assigned by Moody’s to the other obligation The Debt Obligation
is Subordinate   The rating by Moody’s that is two rating subcategories below
the rating assigned by Moody’s to the other obligation

 

(iv) if the foregoing paragraphs are not applicable, but there is a rating by
Moody’s on an unsecured obligation of the Obligor (or, failing that, an
obligation that is a Second Lien Obligation) but is not Subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Debt Obligation:

 

Debt Obligation

 

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate   The rating by Moody’s that is one rating subcategory
above the rating assigned by Moody’s to the other obligation The Debt Obligation
is an unsecured obligation or is a Second Lien Obligation, but is not
Subordinate   The rating assigned by Moody’s to the other obligation The Debt
Obligation is Subordinate   The rating by Moody’s that is one rating subcategory
below the rating assigned by Moody’s to the other obligation

 

Page 15



--------------------------------------------------------------------------------

(v) if the foregoing paragraphs are not applicable, but there is a rating by
Moody’s on an obligation of the Obligor that is Subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Debt Obligation:

 

Debt Obligation

 

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate   The rating by Moody’s that is two rating subcategories
above the rating assigned by Moody’s to the other obligation The Debt Obligation
is an unsecured obligation or is a Second Lien Obligation, but is not
Subordinate   The rating by Moody’s that is one rating subcategory above the
rating assigned by Moody’s to the other obligation The Debt Obligation is
Subordinate   The rating assigned by Moody’s to the other obligation

 

(vi) if a rating cannot be assigned pursuant to clauses (i) through (v), the
Moody’s Rating may be determined using any of the methods below:

 

  (A) for up to 5% of the Portfolio Purchase Amount, the Borrower may apply to
Moody’s for a shadow rating or public rating of such Debt Obligation, which
shall then be the Moody’s Rating (and the Borrower may deem the Moody’s Rating
of such Debt Obligation to be “B3” pending receipt of such shadow rating or
public rating, as the case may be); provided that (x) a Debt Obligation will not
be included in the 5% limit of the Portfolio Purchase Amount if the Borrower has
assigned a rating to such Debt Obligation in accordance with clause (B) below
and (y) upon receipt of a shadow rating or public rating, as the case may be,
such Debt Obligation will not be included in the 5% limit of the Portfolio
Purchase Amount; or

 

  (B) for up to 5% of the Portfolio Purchase Amount, if there is a public rating
of an obligor by S&P or a private rating of an obligor that has been provided by
S&P to the Administrative Agent and the Borrower, the Borrower may impute a
Moody’s Rating that corresponds to such public or private rating by S&P;
provided that a Debt Obligation will not be included in the 5% limit of the
Portfolio Purchase Amount if the Borrower has applied to Moody’s for a shadow
rating.

For purposes of the foregoing, a “private rating” shall refer to a rating
obtained by the Administrative Agent, by the Borrower or by or on behalf of an
obligor on a Debt Obligation that is not disseminated publicly; whereas a
“shadow rating” shall refer to a credit estimate obtained (i) upon application
of the Borrower or a holder of a Debt Obligation or (ii) from the proper use of
the RiskCalc Plus probability of default model most recently made available by
Moody’s. Any private rating or shadow rating shall be required to be refreshed
annually. If the Borrower applies to Moody’s for a shadow rating or public
rating of a Debt Obligation, the Borrower shall provide evidence to the
Administrative Agent of such application and shall notify the Administrative
Agent of the expected rating. The Borrower shall notify the Administrative Agent
of the shadow rating or public rating assigned by Moody’s to a Debt Obligation.

 

Page 16



--------------------------------------------------------------------------------

Note means a promissory note made by the Borrower in favor of a Lender in
substantially the form of Exhibit A hereto.

Obligation Criteria will be satisfied with respect to any Debt Obligation if
such Debt Obligation satisfies each of the following requirements:

 

(i) such Debt Obligation is denominated solely in USD;

 

(ii) such Debt Obligation contains a representation and warranty by an Obligor
that such Debt Obligation constitutes the legal, valid, binding and enforceable
obligation of each Obligor thereon, enforceable against such Obligor in
accordance with its terms; and no Obligor has disaffirmed, disclaimed,
repudiated or rejected, in whole or in part, or challenged the validity of, such
Debt Obligation (in each case, in writing);

 

(iii) such Debt Obligation does not require any future advance to be made to any
Obligor thereon after the date of purchase or other acquisition thereof by the
Borrower;

 

(iv) such Debt Obligation provides for scheduled payments of interest (computed
based upon a generally recognized interest rate index) in cash no less
frequently than semi-annually;

 

(v) such Debt Obligation is not Subordinate;

 

(vi) such Debt Obligation is secured;

 

(vii) transfers of such Debt Obligation on the date of purchase or other
acquisition thereof by the Borrower may be effected pursuant to the Standard
Terms and Conditions for Par/Near Par Trade Confirmations and not the Standard
Terms and Conditions for Distressed Trade Confirmations, in each case as
published by the LSTA and as in effect on the date of purchase or other
acquisition thereof by the Borrower;

 

(viii) such Debt Obligation constitutes indebtedness for U.S. Federal income tax
purposes;

 

(ix) such Debt Obligation is capable of being assigned or novated to, at a
minimum, commercial banks or financial institutions (irrespective of their
jurisdiction of organization) that are not then a lender or a member of the
relevant lending syndicate, without the consent of Obligor or any agent;

 

(x) the Borrower will be entitled to receive all payments on such Debt
Obligation without U.S. Federal or foreign withholding tax;

 

(xi) the purchase or other acquisition by the Borrower of such Debt Obligation,
and the making of a Loan to finance a portion of such purchase price (if
applicable), will not violate any applicable law or regulation;

 

Page 17



--------------------------------------------------------------------------------

(xii) if any payment of interest on such Debt Obligation that would otherwise be
payable may be deferred or capitalized as additional principal (without default)
without the consent of each affected lender, such Debt Obligation shall provide
for payment of interest in cash (without deferral or capitalization) no less
frequently than semi-annually at a rate per annum not less than 2.5%;

 

(xiii) EBITDA in relation to such Debt Obligation for the most recent period of
four consecutive fiscal quarters for which financial information is available in
relation to the relevant Obligor is at least equal to USD20,000,000; and

 

(xiv) unless such Debt Obligation is an Unquoted Debt Obligation, the market
value of such Debt Obligation can be obtained from at least one nationally
recognized pricing source or quotation service.

Obligor means, with respect to any Debt Obligation, any obligor (whether as
primary obligor, guarantor or otherwise) on the Debt Obligation.

Par Amount means, with respect to any Debt Obligation (or any portion thereof)
held (or to be purchased or otherwise acquired) by the Borrower on any date of
determination, the principal amount of such Debt Obligation (or such portion
thereof) held (or to be purchased or otherwise acquired) by the Borrower
outstanding on such date of determination.

Participant has the meaning given to such term in Section 8.4(f).

Participant Register has the meaning given to such term in Section 8.4(f).

Payment Account means, with respect to payments to be made hereunder or under
any other Loan Document to any Lender, the account of such Lender for receiving
such payments most recently specified to the Borrower and the Administrative
Agent in a notice from such Lender.

Payment Dates means each of the days occurring eight Business Days following the
last day of an Interest Period.

Permitted Liens means (a) with respect to any Debt Obligation, any Eligible
Investments or any proceeds thereof, Liens arising under the Loan Documents and
(b) with respect to any other Property of the Borrower, Liens arising in the
ordinary course of the Borrower’s business that do not secure obligations in an
aggregate amount exceeding USD100,000 at any one time outstanding.

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership or other entity or the
government of the United States of America or any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

Page 18



--------------------------------------------------------------------------------

Portfolio Criteria will be satisfied if:

 

(i) The sum of the Purchase Amounts for all Debt Obligations (other than
Specified Debt Obligations and Unquoted Debt Obligations) does not exceed 25% of
the Portfolio Purchase Amount.

 

(ii) The sum of the Purchase Amounts for all Debt Obligations that are Second
Lien Obligations does not exceed 10% of the Portfolio Purchase Amount.

 

(iii) The sum of the Purchase Amounts for all Debt Obligations that are Unquoted
Debt Obligations does not exceed 40% of the Portfolio Purchase Amount.

 

(iv) The sum of the Purchase Amounts for Debt Obligations of any single Obligor
or any of its Affiliates does not exceed 2.5% of the Portfolio Purchase Amount;
provided that the sum of the Purchase Amounts for Debt Obligations of up to each
of five separate Obligors and their respective Affiliates may be up to 3% of the
Portfolio Purchase Amount.

 

(v) The sum of the Purchase Amounts for Debt Obligations of Obligors in any
single Moody’s Industry Classification Group does not exceed 10% of the
Portfolio Purchase Amount; provided that the sum of the Purchase Amounts for
Debt Obligations in up to each of three separate Moody’s Industry Classification
Groups may be up to 15% of the Portfolio Purchase Amount.

 

(vi) After the Ramp-Up Period, the Weighted Average Rating does not exceed
3,490.

Portfolio Purchase Amount means on any date (a) during the Ramp-Up Period, the
greater of (i) USD786,000,000 and (ii) the Portfolio Purchase Amount on such
date and (b) thereafter, the sum of (i) the aggregate amount of Eligible
Investments held by the Borrower on such date of determination plus (ii) the
sum, for all Debt Obligations held by the Borrower on such date of
determination, of the Purchase Amounts of such Debt Obligations.

Potential Event of Default means any event or circumstance that, with the giving
of notice and/or the lapse of time, would become an Event of Default.

Prime Rate means the rate of interest per annum publicly announced from time to
time by the financial institution then serving as the Administrative Agent as
its prime rate in effect at its principal office in New York City, each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

Pro Rata Share means, with respect to any Lender on any date of determination,
the percentage obtained by dividing the amount of such Lender’s Commitment on
such date by the aggregate of the Commitments of all Lenders on such date. With
respect to the Initial Lender, the percentage referred to in the foregoing
sentence is on the date hereof equal to 100%.

Proceedings has the meaning given to such term in Section 8.5(b).

Property means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

Page 19



--------------------------------------------------------------------------------

Published Yield means, on any date of determination, the average yield to
maturity for single “B”-rated bank loans as published on such date of
determination by Markit Group Limited; provided that, if (a) such average yield
to maturity ceases to be published by Markit Group Limited or a successor
sponsor acceptable to the Administrative Agent or (b) the Administrative Agent
determines in good faith that such average yield to maturity as so published is
no longer representative of actual market data, “Published Yield” shall mean
such average yield to maturity as determined by the Administrative Agent (or any
Person designated by the Administrative Agent) using the same or a substantially
similar method of calculation as that used by Markit on the date hereof.

Purchase Amount means, with respect to any Debt Obligation, (a) the Purchase
Price of such Debt Obligation multiplied by (b) the Par Amount of such Debt
Obligation.

Purchase Price means, with respect to any Debt Obligation, the aggregate
purchase price paid by the Borrower to purchase such Debt Obligation (which
(a) shall be expressed as a percentage of par and (b) shall be determined
exclusive of accrued interest and premium); provided that (i) the Purchase Price
with respect to any Debt Obligation acquired in a Qualifying Purchase described
in Section 5.2(a)(i) shall be as set forth in Schedule III and (ii) the Purchase
Price with respect to any Contributed Debt Obligation shall be as agreed in
writing by the Borrower and the Administrative Agent on or prior to the
acquisition of such Debt Obligation.

Qualifying Purchase has the meaning given to such term in Section 5.2(a).

Quarterly Date means each January 15, April 15, July 15 and October 15,
commencing with the first such date in January 2013.

Quarterly Period means each period from and including a Quarterly Date to but
excluding the next succeeding Quarterly Date, provided that (a) the first
Quarterly Period shall commence on the date hereof and (b) the final Quarterly
Period shall end on the Maturity Date.

Ramp-Up Period means the period from and including the Closing Date to but
excluding the date occurring 90 days after the Closing Date.

Register has the meaning given to such term in Section 8.4(e).

Related Party means (a) the Borrower Investor, (b) any investment advisor to the
Borrower Investor or any Affiliate thereof or (c) any account or portfolio as to
which any investment adviser to the Borrower Investor or any Affiliate thereof
(or any Affiliate of such investment adviser) serves as investment advisor.

Required Lenders means Lenders holding more than 50% of the aggregate
outstanding principal amount of the Loans.

RiskCalc Rating means, with respect to any Debt Obligation, as of any date of
determination, from the proper use of the Moody’s KMV RiskCalc model of expected
default frequency most recently made generally available by Moody’s.

 

Page 20



--------------------------------------------------------------------------------

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, or any successor thereto.

S&P Rating means, with respect to a Debt Obligation:

 

(i) if the Debt Obligation itself is rated by S&P (including pursuant to any
credit estimate), such rating,

 

(ii) if the foregoing paragraph is not applicable, then, if the related Obligor
has a corporate issuer rating by S&P, the rating specified in the applicable row
of the table below under “Relevant Rating” opposite the row in the table below
that describes such Debt Obligation:

 

Debt Obligation

 

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate   The rating by S&P that is one rating subcategory above
such corporate issuer rating The Debt Obligation is an unsecured obligation or
is a Second Lien Obligation, but is not Subordinate   The rating by S&P that is
one rating subcategory below such corporate issuer rating The Debt Obligation is
Subordinate   The rating by S&P that is two rating subcategories below such
corporate issuer rating

 

(iii) if the foregoing paragraphs are not applicable, but there is a rating by
S&P on a secured obligation of the Obligor that is not a Second Lien Obligation
and is not Subordinate (the “other obligation”), the rating specified in the
applicable row of the table below under “Relevant Rating” opposite the row in
the table below that describes such Debt Obligation:

 

Debt Obligation

 

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate   The rating assigned by S&P to the other obligation The
Debt Obligation is an unsecured obligation or is a Second Lien Obligation, but
is not Subordinate   The rating by S&P that is one rating subcategory below the
rating assigned by S&P to the other obligation The Debt Obligation is
Subordinate   The rating by S&P that is two rating subcategories below the
rating assigned by S&P to the other obligation

 

(iv)

if the foregoing paragraphs are not applicable, but there is a rating by S&P on
an unsecured obligation of the Obligor (or, failing that, an obligation that is
a Second Lien

 

Page 21



--------------------------------------------------------------------------------

  Obligation) but is not Subordinate (the “other obligation”), the rating
specified in the applicable row of the table below under “Relevant Rating”
opposite the row in the table below that describes such Debt Obligation:

 

Debt Obligation

 

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate   The rating by S&P that is one rating subcategory above
the rating assigned by S&P to the other obligation The Debt Obligation is an
unsecured obligation or is a Second Lien Obligation, but is not Subordinate  
The rating assigned by S&P to the other obligation The Debt Obligation is
Subordinate   The rating by S&P that is one rating subcategory below the rating
assigned by S&P to the other obligation

 

(v) if the foregoing paragraphs are not applicable, but there is a rating by S&P
on an obligation of the Obligor that is Subordinate (the “other obligation”),
the rating specified in the applicable row of the table below under “Relevant
Rating” opposite the row in the table below that describes such Debt Obligation:

 

Debt Obligation

 

Relevant Rating

The Debt Obligation is a secured obligation, but is not a Second Lien Obligation
and is not Subordinate   The rating by S&P that is two rating subcategories
above the rating assigned by S&P to the other obligation The Debt Obligation is
an unsecured obligation or is a Second Lien Obligation, but is not Subordinate  
The rating by S&P that is one rating subcategory above the rating assigned by
S&P to the other obligation The Debt Obligation is Subordinate   The rating
assigned by S&P to the other obligation

(vi) if the foregoing paragraphs are not applicable, then the S&P Rating shall
be “CC”; provided that (x) if application has been made to S&P to rate a Debt
Obligation and such Debt Obligation has a Moody’s Rating, then the S&P Rating
with respect to such Debt Obligation shall, pending the receipt of such rating
from S&P, be equal to the S&P Rating that is equivalent to such Moody’s Rating
and (y) Debt Obligations constituting no more, by aggregate Purchase Amount,
than 10% of the Portfolio Purchase Amount may be given a S&P Rating based on a
public or private rating given by Moody’s.

Scheduled Maturity Date means August 29, 2016; provided that, if such day is not
a Business Day, then the Scheduled Maturity Date will be the immediately
preceding Business Day.

Second Lien Obligation means an obligation that is secured by collateral, but as
to which the beneficiary or beneficiaries of such collateral security agree for
the benefit of the holder or

 

Page 22



--------------------------------------------------------------------------------

holders of other indebtedness secured by the same collateral (First Lien Debt)
as to one or more of the following: (1) to defer their right to enforce such
collateral security either permanently or for a specified period of time while
First Lien Debt is outstanding, (2) to permit a holder or holders of First Lien
Debt to sell such collateral free and clear of the security in favor of such
beneficiary or beneficiaries, (3) not to object to sales of assets by the
obligor on such obligation following the commencement of a bankruptcy or other
insolvency proceeding with respect to such obligor or to an application by the
holder or holders of First Lien Debt to obtain adequate protection in any such
proceeding and (4) not to contest the creation, validity, perfection or priority
of First Lien Debt.

Security Agent means Citibank, N.A., as agent for the secured parties under the
Security Agreement, together with any successor in such capacity.

Security Agreement means the Security Agreement dated as of the date of this
Agreement between the Borrower and the Security Agent.

Senior Management Fee means the “Senior Management Fee” as defined in the
Amended and Restated Investment Management Agreement.

Specified Debt Obligation means any Debt Obligation satisfying each of the
following requirements:

(i) such Debt Obligation is not on the date of purchase or other acquisition
thereof by the Borrower subject to a Debt Obligation Bankruptcy Event or Debt
Obligation Failure to Pay Event;

(ii) such Debt Obligation is on the date of purchase or other acquisition
thereof by the Borrower part of a fungible class of debt obligations (as to
issuance date and all economic terms) of at least USD125,000,000;

(iii) such Debt Obligation has a Purchase Price of at least 85%;

(iv) such Debt Obligation has on the date of purchase or other acquisition
thereof by the Borrower a Moody’s Rating of at least B3 and an S&P Rating of at
least B-;

 

(v) such Debt Obligation is not a Second Lien Obligation; and

(vi) such Debt Obligation is the subject of at least one bid quotation from a
nationally recognized independent dealer in such Debt Obligation as reported on
a nationally recognized pricing service;

provided that a Debt Obligation need not satisfy the requirements in clauses
(iv) and (vi) above during the period of 30 days following the origination of
such Debt Obligation so long as such Debt Obligation satisfies such requirements
no later than the date 30 days after such origination.

Stamp Tax means any stamp, registration, documentation or similar tax.

Stamp Tax Jurisdiction has the meaning given to such term in Section 3.9(e).

 

Page 23



--------------------------------------------------------------------------------

Subordinate means, with respect to an obligation (the Subordinated Obligation)
and another obligation of the obligor thereon to which such obligation is being
compared (the Senior Obligation), a contractual, trust or similar arrangement
(without regard to the existence of preferred creditors arising by operation of
law or to collateral, credit support, lien or other credit enhancement
arrangements or provisions regarding the application of proceeds of any of the
foregoing) providing that (i) upon the liquidation, dissolution, reorganization
or winding up of the obligor, claims of the holders of the Senior Obligation
will be satisfied prior to the claims of the holders of the Subordinated
Obligation or (ii) the holders of the Subordinated Obligation will not be
entitled to receive or retain payments in respect of their claims against the
obligor at any time that the obligor is in payment arrears or is otherwise in
default under the Senior Obligation.

Subordinate Management Fee means the “Subordinate Management Fee” as defined in
the Amended and Restated Investment Management Agreement.

Subsidiary means, with respect to any Person (the parent) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

Support Document means each of the Security Agreement, the Account Control
Agreement and any other agreement or instrument pursuant to which any Person
guarantees, secures, margins or otherwise supports the obligations of the
Borrower under this Agreement.

Support Obligor means each Person, if any, other than the Borrower and any party
to the Account Control Agreement that executes and delivers a Support Document
for the benefit of the Administrative Agent, the Security Agent or any Lender in
connection with this Agreement. There is no Support Obligor on the date hereof.

Tax has the meaning given to such term in Section 3.9(a).

Termination Percentage means, on any date of determination, the excess, if any,
of (a) the Equity Percentage on such date of determination over (b) 7.5%.

Transaction Documents means the Loan Documents, the Merger Agreement, the
Assignment Agreements, the Master Participation Agreement, the Equity
Contribution Framework Agreement and the Amended and Restated Investment
Management Agreement.

TRS Documentation means the ISDA 2002 Master Agreement, dated as of March 18,
2011, between Citibank, N.A. and the Borrower, including the Schedule thereto
(and the Credit Support Annex thereto and all Credit Support Documents referred
to therein) and the Confirmation (as amended and restated from time to time)
exchanged thereunder.

 

Page 24



--------------------------------------------------------------------------------

Unquoted Debt Obligation means any Debt Obligation the market value of which
cannot be obtained from a nationally recognized pricing source or quotation
service, but that satisfies each of the following criteria:

(i) it is not a Covenant-Lite Obligation;

(ii) it provides for payment of interest in cash (without deferral or
capitalization) no less frequently than semi-annually;

(iii) it is not a loan made to a debtor-in-possession pursuant to Section 364 of
the U.S. Bankruptcy Code having the priority allowed by either Section 364(c) or
364(d) of the U.S. Bankruptcy Code;

(iv) such Debt Obligation has on the date of purchase or other acquisition
thereof by the Borrower a RiskCalc Rating of at least B3; and

(v) on the date of purchase or other acquisition thereof by the Borrower, and
thereafter, as of the last day of the most recent fiscal quarter for which
financial information is available in relation to the relevant Obligor, the
ratio of (a) Aggregate Indebtedness in relation to such Debt Obligation as of
the last day of the most recent fiscal quarter for which financial information
is available in relation to the relevant Obligor to (b) EBITDA in relation to
such Debt Obligation for the most recent period of four consecutive fiscal
quarters for which financial information is available in relation to the
relevant Obligor is less than 4.25.

U.S. Dollars and USD mean lawful money of the United States of America.

Valuation Price means, with respect to any Unquoted Debt Obligation on any date
of determination, the lower of (a) the most recent valuation of such Unquoted
Debt Obligation provided to the Borrower (with a copy to the Administrative
Agent) by any one of the valuation firms set forth on Schedule IV or any other
nationally recognized valuation firm acceptable to the Administrative Agent and
(b) the sum of (i) the Purchase Price plus (or minus the absolute value of such
product if negative) (ii) the product of (x) the Change in Yield with respect to
such Unquoted Debt Obligation on such date of determination multiplied by
(y) the lesser of (A) 1,620 and (B) the number of days during the period from
and including such date of determination to but excluding the stated maturity of
the Unquoted Debt Obligation divided by (z) 360.

Weighted Average Rating means, as of any date of determination, the number
obtained by (a) multiplying the Purchase Amount of each Debt Obligation (other
than a Debt Obligation with a Loan Advance Rate equal to 0% by reason of clause
(v) of the proviso to the definition of “Loan Advance Rate”) held by the
Borrower on such date by the applicable Rating Factor (as set forth in table
below); (b) summing the products obtained in clause (a) for all such Debt
Obligations; and (c) dividing the sum obtained in clause (b) by the aggregate of
the Purchase Amounts of all such Debt Obligations.

 

Page 25



--------------------------------------------------------------------------------

RATING FACTORS

 

Moody’s Rating or (if an Unquoted Debt Obligation) RiskCalc Rating   
Rating Factor  

Aaa

     1   

Aa1

     10   

Aa2

     20   

Aa3

     40   

A1

     70   

A2

     120   

A3

     180   

Baa1

     260   

Baa2

     360   

Baa3

     610   

Ba1

     940   

Ba2

     1,350   

Ba3

     1,766   

B1

     2,220   

B2

     2,720   

B3

     3,490   

Caa1

     4,770   

Caa2

     6,500   

Caa3

     8,070   

Below Caa3

     10,000   

Interpretation

1.2 Unless the context otherwise clearly requires: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined; (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms; (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”; (e) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (f) any reference to
any law, rule or regulation herein shall be construed as referring to such law,
rule or regulation as from time to time amended; (g) any reference herein to any
Person shall be construed to include such Person’s successors and assigns;
(h) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof; and (i) all references herein to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to, this Agreement.

THE LOANS

2.1 Subject to the terms and conditions set forth herein, the Lenders severally
agree to make their respective Pro Rata Shares of a loan (each, a Loan) to the
Borrower from time to time on any Business Day (each, a Borrowing Date) during
the Drawdown Period in order to finance (in

 

Page 26



--------------------------------------------------------------------------------

part) the purchase by the Borrower of a Debt Obligation or to refinance a Debt
Obligation previously contributed to the equity capital of the Borrower, in each
case, with the proceeds of such Loan.

 

2.2 The advance of each Loan pursuant to Section 2.1 shall be subject to:

 

(a) the satisfaction on or prior to the first Borrowing Date of each of the
conditions precedent specified in Schedule I;

 

(b) the first Borrowing Date occurring no later than the date five Business Days
after the date of this Agreement;

 

(c) the receipt by the Administrative Agent of a notice of borrowing (the date
of such notice being the Borrowing Notice Date) from the Borrower not less than
three (and not more than five) Business Days prior to the relevant Borrowing
Date:

 

  (i) specifying the proposed Borrowing Date;

 

  (ii) specifying the principal amount of the proposed Loan (which shall be an
amount not less than USD500,000);

 

  (iii) specifying the account to which the proceeds of the proposed Loan are to
be paid;

 

  (iv) specifying whether the proceeds of such proposed Loan are to be used
(x) to purchase a Debt Obligation pursuant to Section 5.2(a)(i) or (ii) or
(y) to refinance a Contributed Debt Obligation previously acquired by the
Borrower (the Debt Obligation so purchased or previously acquired, the Financed
Debt Obligation);

 

  (v) if the proceeds of such Loan are to be used to purchase a Financed Debt
Obligation, identifying such Financed Debt Obligation and specifying the related
Par Amount and Purchase Price; and

 

  (vi) setting forth calculations demonstrating compliance with the conditions
set forth in paragraphs (g) through (i) of this Section 2.2 after giving effect
to the application of the proceeds of such Loan;

provided that (A) the initial notice of borrowing may be given on the date
hereof and (B) the Borrower shall be permitted to deliver a notice of borrowing
on the Borrowing Date that complies with the requirements of clauses (i) through
(vi) above so long as (1) such notice is received by the Administrative Agent no
later than 10:00 a.m. New York City time, (2) the proposed Loan to be made shall
bear interest for the period of two Business Days commencing on and including
the Borrowing Date as if the reference to “LIBOR” in the definition of “Interest
Rate” were instead a reference to the Alternate Base Rate (and, for purposes of
determining LIBOR immediately following such period, the first day of the
relevant Interest Period shall be the next succeeding Business Day) and (3) no
such borrowing shall be permitted if the aggregate principal amount of Loans
outstanding on any date and bearing interest at the Alternate Base Rate would
exceed USD40,000,000;

 

Page 27



--------------------------------------------------------------------------------

(d) in the case of a Financed Debt Obligation being purchased pursuant to
Section 5.2(a)(ii), the Administrative Agent shall have given its consent to
such purchase (which consent the Administrative Agent may give or withhold in
its sole discretion);

 

(e) the Financed Debt Obligation satisfies the Obligation Criteria on the
Borrowing Date;

 

(f) in the case of a Financed Debt Obligation being purchased pursuant to
Section 5.2(a)(ii), the Portfolio Criteria shall be satisfied after giving
effect to such purchase (or, in the case of Portfolio Criterion that is not
satisfied immediately prior to such purchase, the effect of such purchase shall
be to improve the extent of compliance with such Portfolio Criterion);

 

(g) after giving effect to the making of such Loan, the aggregate principal
amount of the Loans outstanding hereunder held by any Lender does not exceed
such Lender’s Commitment;

 

(h) the Loan Compliance Test shall be satisfied after giving effect to such Loan
and the application of the proceeds thereof;

 

(i) the Equity Coverage Ratio after giving effect to such Loan and the
application of the proceeds thereof shall not be less than the Diversion
Percentage; and

 

(j) each of the representations and warranties of the Borrower set forth in this
Agreement and the Support Documents are true and correct in all material
respects on and as of the related Borrowing Notice Date (or, if expressly stated
to be made as of any specific date, on and as of such specific date) (and with
each such representation and warranty being made on and as of the related
Borrowing Notice Date for all purposes of this Agreement).

Subject to the satisfaction of such conditions, the Lenders shall make their
respective Pro Rata Shares of such Loan available on the related Borrowing Date
by wire transfer of immediately available funds by 2:00 p.m., New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. In the case of a Financed Debt
Obligation referred to in Section 5.2(a)(i) or (ii), the Administrative Agent
will promptly make such funds available to the Borrower by either (i) depositing
the same in the Custodial Account established (and as defined in) under the
Security Agreement (pending use thereof as provided in the following clause
(ii)) or (ii) applying such funds to the payment for the purchase by the
Borrower of such Financed Debt Obligation in accordance with instructions timely
furnished by the Borrower to the Administrative Agent. In the case of a Financed
Debt Obligation that is a Contributed Debt Obligation, the Administrative Agent
will promptly make such funds available to the Borrower in order to permit the
Borrower to make an Equity Restricted Payment to the Borrower Investor on the
related Borrowing Date.

2.3 The proceeds from each Loan shall be used by the Borrower exclusively for
(i) in the case of a Financed Debt Obligation referred to in Section 5.2(a)(i)
or (ii), the purchase of the Debt Obligation identified in the related notice of
borrowing given pursuant to Section 2.2 (or, pending such application, for
deposit into the Custodial Account) and (ii) in the case of a Financed Debt
Obligation that is a Contributed Debt Obligation, the making of an Equity
Restricted Payment to the Borrower Investor on or as soon as practicable
following the related

 

Page 28



--------------------------------------------------------------------------------

Borrowing Date. Each reference herein to the “purchase” of a Debt Obligation
shall include the acquisition by the Borrower of one or more Debt Obligations by
reason of the Merger in accordance with the Merger Agreement.

2.4 The Loans and other obligations of the Borrower hereunder shall be secured
as provided in the Security Agreement and shall be entitled to the benefit of
the other Support Documents. The Lenders hereby irrevocably appoint the Security
Agent as their agent under the Security Agreement and each other Support
Document and authorize the Security Agent to take such actions on their behalf
and to exercise such powers as are delegated to the Security Agent by the terms
of the Security Agreement and each other Support Document, together with such
actions and powers as are reasonably incidental thereto.

PAYMENTS OF PRINCIPAL, INTEREST AND FEES

Principal

3.1 For value received, the Borrower hereby unconditionally promises to pay to
the Administrative Agent for account of the Lenders on the Scheduled Maturity
Date the entire unpaid aggregate principal amount of the Loans.

Interest; Fees

 

3.2(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of the Lenders interest on the unpaid principal amount of each
Loan, for the period from and including the Borrowing Date for such Loan to but
excluding the date that such Loan shall be paid in full, at a rate per annum
equal to the Interest Rate.

 

(b) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of the Lenders a commitment fee on the excess, if any, of
(i) the aggregate amount of Commitments from time to time in effect over
(ii) the aggregate principal amount of Loans outstanding, for each day during
the Drawdown Period occurring after the Ramp-Up Period, at a rate per annum
equal to 0.50%.

 

(c) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of the Lenders an upfront fee in an amount equal to 0.75% of
the aggregate amount of the Commitments of the Lenders as in effect on the date
hereof (such aggregate amount, the Maximum Aggregate Loan Amount).

 

(d) If the aggregate amount of the Commitments are reduced during the Drawdown
Period, the Borrower shall pay to the Administrative Agent for account of the
Lenders a commitment reduction fee in an amount equal to 0.50% of the aggregate
amount of such reduction.

 

(e) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of the Lenders an amendment fee in an amount equal to 0.125%
of the aggregate amount of the Commitments of the Lenders as in effect on the
Effective Amendment Date.

 

(f) Interest and fees payable under this Section 3.2 shall be paid on the dates
specified in Section 3.4 (or, if applicable, Section 3.3).

 

Page 29



--------------------------------------------------------------------------------

Default

3.3 Notwithstanding the foregoing, the Borrower hereby unconditionally promises
to pay to the Administrative Agent for account of the Lenders interest on any
principal of or interest on any Loan, or any fee or other amount owing under
this Agreement or the Security Agreement, that shall not be paid in full when
due (whether at stated maturity, by acceleration, upon optional or mandatory
prepayment or otherwise), for the period from and including the due date of such
payment to but excluding the date the same is paid in full, at a rate per annum
equal to the Default Rate.

Payment Dates

 

3.4(a) Accrued interest on each Loan shall be payable (i) on each Payment Date
in an amount equal to interest accrued for the related Interest Period,
(ii) upon the prepayment pursuant to Section 3.7 of any principal of any Loan in
an amount equal to interest thereon accrued to but excluding the date of such
prepayment and (iii) in the case of interest payable at the Default Rate, from
time to time on demand of the Administrative Agent.

 

(b) Commitment fee accrued pursuant to Section 3.2(b) during any Interest Period
(or portion thereof) shall be payable on the related Payment Date.

 

(c) The upfront fee payable pursuant to Section 3.2(c) shall be payable on the
date of execution and delivery of this Agreement by the original parties hereto.

 

(d) Any commitment reduction fee payable pursuant to Section 3.2(d) shall be
payable on the date of the related commitment reduction.

 

(e) The amendment fee payable pursuant to Section 3.2(e) shall be payable on the
Amendment Effective Date (subject to the execution and delivery hereof on the
Amendment Effective Date).

Interest Computation Basis

3.5 Interest accruing with respect to each Loan for any Interest Period shall
accrue for each day during such Interest Period and shall be computed on the
basis of a year of 360 days and actual days elapsed. Interest accruing with
respect to any other amount for any period shall accrue from and including the
first day of such period to but excluding the last day of such period and shall
be computed on the basis of a year of 360 days and actual days elapsed. Fee
payable under Section 3.2(b) accruing with respect to any period shall accrue
for each day during such period and shall be computed on the basis of a year of
360 days and actual days elapsed.

Manner of Payment

 

3.6(a)

The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or otherwise) or under any Support
Document (except to the

 

Page 30



--------------------------------------------------------------------------------

  extent otherwise provided therein) prior to 2:00 p.m., New York City time, on
the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 399
Park Avenue, New York, New York 10043, except as otherwise expressly provided
herein or in any Support Document. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient through its Payment Account promptly following receipt
thereof.

 

(b) If any payment hereunder shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments hereunder or under the Security
Agreement shall be made in USD.

 

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(d) Except to the extent otherwise provided herein: (i) each payment or
prepayment of principal of any Loan (and of any fee payable under
Section 3.2(d)) by the Borrower shall be made for account of the Lenders pro
rata in accordance with the respective portions of the unpaid principal amount
of such Loan held by them; (ii) each payment of interest on any Loan by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the amounts of interest on their respective portions of such Loan then due and
payable to the Lenders; (iii) each fee payable by the Borrower under
Section 3.2(b), 3.2(c) or 3.2(e) shall be made for account of the Lenders pro
rata in accordance with their respective Pro Rata Shares; and (iv) each
reduction of Commitments shall be made for account of the Lenders pro rata in
accordance with their respective Pro Rata Shares.

 

(e) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder. The entries made in such accounts
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay any Loan, and to pay interest thereon or any fee
hereunder, in accordance with the terms of this Agreement.

 

Page 31



--------------------------------------------------------------------------------

(f) Any Lender may request that the portion of the Loans owing to such Lender be
evidenced by a Note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).
Thereafter, the portion of the Loans evidenced by such Note and interest on such
principal shall at all times (including after assignment pursuant hereto) be
represented by one or more Notes in such form payable to the order of the payee
named therein (or, if such Note is a registered note, to such payee and its
registered assigns).

 

(g) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any
portion of any Loan owing to such Lender resulting in such Lender receiving
payment of a greater proportion thereof then due than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the amounts owing to the
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with paragraph (d) above;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
portion of any Loan to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(h) Any Lender may change the Payment Account for receiving payments under this
Agreement by giving notice of the new Payment Account to the Borrower and the
Administrative Agent at least three Business Days prior to the first scheduled
date for the payment to which such change applies.

Commitment Reductions; Optional and Mandatory Prepayments

 

3.7(a) The Borrower shall have the right upon any Business Day, upon not less
than three Business Days’ notice to the Administrative Agent and each of the
Lenders, to reduce permanently the aggregate amount of the Commitments then in
effect; provided that (i) any partial reduction shall be in an aggregate amount
not less than USD500,000 and (ii) no such reduction shall reduce the aggregate
amount of the Commitments to an amount less than the aggregate principal amount
of the Loans then outstanding.

 

Page 32



--------------------------------------------------------------------------------

(b) If the daily aggregate amount of the Commitments for any period of three
consecutive calendar months exceeds 120% of the daily average aggregate
principal amount of the Loans outstanding during such three-month period, then
on the last day of such three-month period the aggregate amount of the
Commitments shall be permanently reduced to an amount equal to 120% of the daily
average aggregate principal amount of the Loans outstanding during such
three-month period.

 

(c) The Borrower shall have the right upon any Business Day, upon not less than
three Business Days’ notice to the Administrative Agent and each of the Lenders,
to prepay all or any portion of the Loans then outstanding; provided that any
partial prepayment shall be in an amount not less than USD500,000.

 

(d) If the Equity Coverage Ratio at the close of business in New York on any
Business Day is less than the Termination Percentage, then, no later than the
second next succeeding Business Day (i) the Borrower shall prepay the entire
unpaid aggregate principal amount of the Loans and (ii) the Commitments shall
automatically be reduced to zero.

 

(e) If the aggregate outstanding principal amount of the Loans outstanding on
the date occurring nine months prior to the Scheduled Maturity Date (or, if such
date is not a Business Day, on the immediately preceding Business Day) exceeds
87.5% of the Maximum Aggregate Loan Amount, then (i) the Borrower shall on such
Business Day prepay the Loans in an aggregate principal amount necessary to
eliminate such excess and (ii) the aggregate amount of the Commitments shall on
such Business Day be reduced permanently to the aggregate principal amount of
Loans outstanding after giving effect to such prepayment.

 

(f) If the aggregate outstanding principal amount of the Loans outstanding on
the date occurring six months prior to the Scheduled Maturity Date (or, if such
date is not a Business Day, on the immediately preceding Business Day) exceeds
75% of the Maximum Aggregate Loan Amount, then (i) the Borrower shall on such
Business Day prepay the Loans in an aggregate principal amount necessary to
eliminate such excess and (ii) the aggregate amount of the Commitments shall on
such Business Day be reduced permanently to the aggregate principal amount of
Loans outstanding after giving effect to such prepayment.

 

(g) If the aggregate outstanding principal amount of the Loans outstanding on
the date occurring three months prior to the Scheduled Maturity Date (or, if
such date is not a Business Day, on the immediately preceding Business Day)
exceeds 50% of the Maximum Aggregate Loan Amount, then (i) the Borrower shall on
such Business Day prepay the Loans in an aggregate principal amount necessary to
eliminate such excess and (ii) the aggregate amount of the Commitments shall on
such Business Day be reduced permanently to the aggregate principal amount of
Loans outstanding after giving effect to such prepayment.

 

(h) Any partial prepayment of the Loans shall be applied to the Loans then
outstanding pro rata in accordance with their respective principal amounts
outstanding immediately prior to such partial prepayment.

 

Page 33



--------------------------------------------------------------------------------

Payment Timing

3.8 The Borrower will not make any payment to any Person (other than
(i) payments required hereunder or any other Loan Document to be made to the
Administrative Agent, the Security Agent or any Lender (other than payments made
in connection with the execution and delivery of this Agreement and other Loan
Documents or the satisfaction of the conditions specified in Schedule I),
(ii) payments made to purchase a Debt Obligation acquired by the Borrower in
accordance with Section 2.2 and (iii) payments made to purchase Eligible
Investments), except for payments made as indicated below:

 

(a) on any date, to the payment of expenses owing by the Borrower in the
ordinary course of business to any Person other than a Related Party so long as
the aggregate amount paid pursuant to this paragraph (a) during any Quarterly
Period does not exceed USD50,000; and

 

(b) on any Payment Date and after the payment of all principal, interest, fees
and other amounts payable by the Borrower hereunder or under any other Loan
Document on or prior to such Payment Date, in the priority indicated below and
solely from the sources indicated below:

 

  (i) from Available Interest Proceeds:

 

  (A) first, to the payment of accrued and unpaid Senior Management Fee;

 

  (B) second, if the Equity Coverage Ratio on such Payment Date (after giving
effect to any such payment of principal, but prior to any payment pursuant to
Section 3.8(b)(ii) on such Payment Date) is less than the Diversion Percentage
or the Loan Compliance Test is not satisfied, to the payment of outstanding
principal of the Loans until the Equity Coverage Ratio is equal to the Diversion
Percentage and the Loan Compliance Test is satisfied, as applicable;

 

  (C) third, to the payment of accrued and unpaid Subordinate Management Fee;

 

  (D) fourth, to the payment of any remaining expenses owing by the Borrower in
the ordinary course of business to any Person (other than any Related Person);
and

 

  (E) fifth, to the payment of an Equity Restricted Payment to the Borrower
Investor so long as (1) the Borrower has given at least three Business Days’
notice of the amount of such Equity Restricted Payment to the Administrative
Agent and (2) no Event of Default or Potential Event of Default has occurred and
is continuing or would result from such Equity Restricted Payment.

 

  (ii) from Available Principal Proceeds:

 

  (A)

first, if the Equity Coverage Ratio on such Payment Date (after giving effect to
any such payment of principal) is less than the Diversion Percentage (after

 

Page 34



--------------------------------------------------------------------------------

  giving effect to any payment made pursuant to Section 3.8(b)(i)(B) on such
Payment Date) or the Loan Compliance Test is not satisfied, to the payment of
outstanding principal of the Loans until the Equity Coverage Ratio is equal to
the Diversion Percentage and the Loan Compliance Test is satisfied, as
applicable; and

 

  (B) second, to the payment of an Equity Restricted Payment to the Borrower
Investor so long as (1) the Loan Compliance Test is satisfied after giving
effect to such Equity Restricted Payment, (2) the Borrower has given at least
three Business Days’ notice of the amount of such Equity Restricted Payment to
the Administrative Agent, (3) the Equity Coverage Ratio is at least equal to the
Diversion Percentage after giving effect to such Equity Restricted Payment and
(4) no Event of Default or Potential Event of Default has occurred and is
continuing or would result from such Equity Restricted Payment.

 

  (iii) On or as soon as practicable following any Borrowing Date (other than a
Payment Date) on which a Loan is made with respect to the aggregate of all
Contributed Debt Obligations, the Borrower may use the proceeds of such Loan to
make an Equity Restricted Payment to the Borrower Investor so long as (1) the
Loan Compliance Test is satisfied after giving effect to such Equity Restricted
Payment, (2) all principal, interest, fees and other amounts due and payable by
the Borrower hereunder or under any other Loan Document on or prior to such
Borrowing Date have been paid, (3) the Equity Coverage Ratio is at least equal
to the Diversion Percentage after giving effect to such Equity Restricted
Payment and (4) no Event of Default or Potential Event of Default has occurred
and is continuing or would result from such Equity Restricted Payment.

 

  (iv)

On any Business Day (other than a Payment Date), the Borrower may make an Equity
Restricted Payment to the Borrower Investor in the form of an in kind
distribution of all or any portion of a Debt Obligation then held by the
Borrower (such distribution to be made without recourse, representation or
warranty whatsoever) so long as (1) the Loan Compliance Test is satisfied after
giving effect to such Equity Restricted Payment, (2) all principal, interest,
fees and other amounts due and payable by the Borrower hereunder or under any
other Loan Document on or prior to the date of such Equity Restricted Payment
have been paid, (3) the Equity Coverage Ratio is at least equal to the Diversion
Percentage after giving effect to such Equity Restricted Payment, (4) no Event
of Default or Potential Event of Default has occurred and is continuing or would
result from such Equity Restricted Payment, (5) the aggregate Purchase Amount of
all Debt Obligations distributed pursuant to this Section 3.8(b)(iv) during any
period of 12 consecutive calendar months shall not exceed 10% of the average
daily aggregate Purchase Amount of all Debt Obligations held by the Borrower
during such 12-month period and (6) the Borrower has given at least three
Business Days’ notice of the amount of such Equity Restricted Payment to the
Administrative Agent; provided that (x) if the settlement of the contribution to
the Borrower of any Debt Obligation pursuant to Section 5.2(b) shall have
previously occurred on such

 

Page 35



--------------------------------------------------------------------------------

  Business Day, then compliance with the foregoing tests shall be determined
after giving effect to such contribution and (y) the amount of any Equity
Restricted Payment made pursuant to this Section 3.8(b)(iv) shall be the Current
Price on such Business Day of the Debt Obligation to be distributed multiplied
by the Par Amount of the Debt Obligation to be distributed.

Taxes

 

3.9(a) All payments under this Agreement for account of the Administrative Agent
or any Lender will be made without any deduction or withholding for or on
account of any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (a Tax) unless such deduction or withholding is required by
any applicable law, as modified by the practice of any relevant governmental
revenue authority, then in effect. If the Borrower is required to withhold or
deduct for or on account of any Tax in respect of this Agreement for account of
the Administrative Agent or any Lender, the Borrower will: (1) promptly notify
the affected payee of such requirement; (2) pay to the relevant authorities the
full amount required to be deducted or withheld promptly upon the earlier of
determining that such deduction or withholding is required or receiving notice
that such amount has been assessed; (3) promptly forward to the affected payee
(with a copy to the Administrative Agent if it is not the affected payee) an
official receipt (or a certified copy) evidencing such payment to such
authorities; and (4) unless such Tax is an Excluded Tax pay to such payee such
additional amount (an Additional Amount) as is necessary to ensure that the net
amount actually received by such payee (free and clear of all Taxes other than
Excluded Taxes, whether assessed against the Borrower or such payee) will equal
the full amount such payee would have received in respect of this Agreement had
no such deduction or withholding been required; provided that the Borrower will
not be required to pay any Additional Amount with respect to any Tax that is:

 

  (i) imposed other than by withholding (except, for the avoidance of doubt, any
Tax assessed directly against a Lender or the Administrative Agent for which the
Borrower is required to indemnify the Lender or Administrative Agent pursuant to
Section 8.1);

 

  (ii) an estate, inheritance, gift, sale, transfer, personal property or
similar tax;

 

  (iii) imposed by reason of the failure of such payee, or beneficial owner of
an interest in this Agreement if not such payee (after reasonable notice by such
payee), to comply with Section 3.9(b) (unless such failure results from a Change
in Tax Law or a change in a tax treaty to which the United States of America is
a party); or

 

  (iv) imposed by reason of any combination of clauses (i), (ii) and (iii);

provided, further, that no Lender shall be entitled to receive Additional
Amounts in respect of any Tax required to be withheld under the laws of the
United States of America (including any tax treaties to which the United States
of America is a party) in effect on the date (x) such Lender becomes a party to
this Agreement or (y) such Lender changes

 

Page 36



--------------------------------------------------------------------------------

its lending office, except, that (X) consistent with Section 8.4(d), any Lender
that is an assignee shall be entitled to Additional Amounts if and only to the
extent the assigning Lender was entitled to such amounts immediately prior to
the assignment, (Y) consistent with Section 8.4(f), any Participant shall be
entitled to Additional Amounts if and only to the extent the Lender selling the
participation was entitled to such amounts immediately before the sale of the
participation and (Z) if a Lender changes its lending office, such Lender shall
remain entitled to receive any Additional Amounts if and only to the extent it
was entitled to receive immediately prior to changing its lending office.

 

(b) Each payee or beneficial owner of an interest in this Agreement if such
payee (after reasonable notice by such payee) shall, to the extent it is legally
entitled to, deliver to the Borrower such properly completed and executed
documentation (including the applicable IRS Form W-9 and applicable W-8 and any
attachments or supplements thereto) prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding, provided that, with respect to
any withholding under FATCA, only the provisions of Section 3.9(c) shall apply
to any documentation to be delivered.

 

(c) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent documentation necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 3.9(b), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

(d) Each Lender agrees that if any form or certification provided pursuant to
Section 3.9(b) or 3.9(c) expires or, to its knowledge, becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(e) If (i) Borrower is required to pay any Additional Amount under this
Section 3.9 to a Foreign Lender or (ii) a Change in Tax Law would result upon
the passage of time, in a payment of an Additional Amount to a Foreign Lender,
then such Foreign Lender shall take such steps as may be reasonably available to
it to mitigate the effects of such Change in Tax Law (which shall include
efforts to rebook this Agreement at another lending office or through another
branch or an affiliate of the Foreign Lender), provided that such Foreign Lender
shall not be required to take any step that would be materially disadvantageous
to its business or operations (as determined by the Foreign Lender in its sole
reasonable discretion). If the Foreign Lender does not promptly take the steps
necessary to avoid the need for Additional Amounts, the Borrower shall have the
right to redomicile (in consultation with the Initial Lender) in a jurisdiction
that would not give rise to a withholding obligation.

 

Page 37



--------------------------------------------------------------------------------

(f) If the Borrower makes a payment of any Additional Amount and the affected
payee receives a refund, credit or other tax benefit that is attributable to the
Tax in respect of which the Additional Amount is paid, such payee will promptly
upon receipt of such refund, credit or benefit, pay to the Borrower such amount
as will in such payee’s reasonable determination, leave such payee no better or
worse off than if no payment of the Additional Amounts had been required;
provided that nothing herein will limit the ability of such payee to prepare its
tax returns in the manner it so determines in its sole discretion.

 

(g) The Borrower will pay any Stamp Tax levied or imposed upon the Borrower or
in respect of its execution or performance of this Agreement by a jurisdiction
in which it is incorporated, organized, managed and controlled, or considered to
have its seat, or in which a branch or office through which it is acting for the
purpose of this Agreement is located (Stamp Tax Jurisdiction) and will indemnify
the affected payee (and, to the extent it has made any payment on behalf of the
Borrower, the Administrative Agent) against any such Stamp Tax levied or imposed
upon such payee or in respect of such payee’s execution or performance of this
Agreement by any such Stamp Tax Jurisdiction which is not also a Stamp Tax
Jurisdiction with respect to such payee.

Alternate Rate of Interest

 

3.10 If prior to the commencement of any Interest Period:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining LIBOR for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that LIBOR for
such Interest Period will not adequately and fairly reflect the cost to the
Lenders of making or maintaining their respective portions of the Loans for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, the Loans shall bear interest at a rate per
annum equal to the Federal Funds Effective Rate on each day plus (i) during the
Drawdown Period, 2.25%. and (ii) thereafter, 2.50%.

Increased Costs

3.11(a) If any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in
LIBOR); or

 

  (ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or the portion of the Loan made or maintained by such
Lender;

 

Page 38



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining their respective portions of the Loans or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise, but excluding increased costs or
reductions in the amount of any sum received or receivable resulting from (1) an
Excluded Tax or (2) a Tax to the extent Additional Amounts are required to be
paid under Section 3.9(a) (or would be but for clause (ii) or (iii) of the first
proviso to Section 3.9(a))), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the portion of the Loans made or maintained
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.

Break Funding Payments

3.12 In the event that (a) the payment of any principal of any Loan is made on
any date other than a Payment Date (including as a result of an Event of
Default) or (b) the Borrower fails to borrow any Loan or a portion thereof on
the related Borrowing Date after giving notice of such borrowing to the
Administrative Agent, then, in any such event, the Borrower shall compensate
each Lender for an amount equal to the excess, if any, of (i) the amount of
interest that such

 

Page 39



--------------------------------------------------------------------------------

Lender would pay for a deposit equal to the principal amount of its portion of
such Loan for the period from the date of such payment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, equal to its portion of the amount of such borrowing for the duration of
the Interest Period that would have resulted from such borrowing) if the
interest rate payable on such deposit were equal to LIBOR for such Interest
Period over (b) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for dollar deposits from other banks in the
eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Right of Set-Off

3.13 The Borrower agrees that, in addition to (and without limitation of) any
right of set-off that the Administrative Agent or any Lender may otherwise have,
each of the Administrative Agent and the Lenders shall be entitled, at its
option, to offset amounts owing by the Administrative Agent or such Lender, as
the case may be, to the Borrower, in USD or in any other currency (irrespective
of the place of payment or booking office of the obligation and regardless of
whether such amounts are then due to the Borrower), against any amount payable
by the Borrower to the Administrative Agent or such Lender, as the case may be,
under this Agreement that is not paid when due. For this purpose, any amount
owing by the Administrative Agent or any Lender to the Borrower may be converted
by the Administrative Agent or such Lender, as the case may be, into the
currency in which the amount payable by the Borrower to the Administrative Agent
or such Lender, as the case may be, under this Agreement is denominated at the
rate of exchange at which the Administrative Agent or such Lender, as the case
may be, would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.

Contractual Currency

3.14 To the fullest extent permitted by applicable law, if any judgment or order
expressed in a currency other than the currency in which a payment is required
by this Agreement is to be made by the Borrower (the Contractual Currency) is
rendered:

 

(a) for the payment of any amount owing in respect of this Agreement; or

 

(b) in respect of a judgment or order of another court for the payment of any
amount described in the foregoing clause (a),

the recipient of such payment, after recovery in full of the aggregate amount to
which the recipient of such payment is entitled pursuant to the judgment or
order, will be entitled to receive immediately from the Borrower the amount of
any shortfall of the Contractual Currency received by the recipient of such
payment as a consequence of sums being paid in such other currency if such
shortfall arises or results from any variation between the rate of exchange at
which the

 

Page 40



--------------------------------------------------------------------------------

Contractual Currency is converted into the currency of the judgment or order for
the purposes of such judgment or order and the rate of exchange at which the
recipient of such payment is able, acting in a reasonable manner and in good
faith in converting the currency received into the Contractual Currency, to
purchase the Contractual Currency with the amount of the currency of the
judgment or order actually received by the recipient of such payment. The term
“rate of exchange” includes any premiums and costs of exchange payable in
connection with the purchase of or conversion into the Contractual Currency.

To the fullest extent permitted by applicable law, the indemnities in this
Section constitute separate and independent obligations from the other
obligations in this Agreement and any related document, will be enforceable as
separate and independent causes of action, will apply notwithstanding any
indulgence granted by the recipient of such payment and will not be affected by
judgment being obtained or claim or proof being made for any other sums payable
in respect of this Agreement or any related document. The Borrower hereby waives
the right to invoke any defense of payment impossibility.

Lender Replacement

3.15 If any Lender requests compensation under Section 3.11, or if the Borrower
is required to pay any additional amounts to any Lender or any governmental
authority for the account of any Lender pursuant to Section 3.9, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 8.4(c)), all its interests,
rights (other than its existing rights to payments pursuant to Sections 3.9 and
3.11) and obligations under this Agreement to an assignee that shall acquire and
assume such interests, rights and obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees (excluding, for the avoidance
of doubt, any commitment reduction fee payable under Section 3.2(d)) and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (ii) in the case of any such assignment resulting
from a claim for compensation under Section 3.11 or payments required to be made
pursuant to Section 3.9, such assignment will result in a reduction in such
compensation or payments based on a certification made in good faith by the
Borrower and delivered to the Administrative Agent and the Lender that has made
a claim for compensation under Section 3.11 or a request for payment under
Section 3.9. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

Page 41



--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES

Borrower’s Representations and Warranties

4.1 The Borrower hereby represents and warrants to the Administrative Agent and
the Lenders as follows:

 

(a) Status. It is duly formed and validly existing as a limited liability
company formed under the laws of the State of Delaware.

 

(b) Powers. It has the power to execute this Agreement and any Support Document
to which it is a party, to deliver this Agreement and any Support Document to
which it is a party and to perform its obligations under this Agreement and any
obligations it has under any Support Document to which it is a party and has
taken all necessary action to authorize such execution, delivery and
performance.

 

(c) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets.

 

(d) Consents. All governmental and other consents that are required to have been
obtained by it with respect to this Agreement or any Support Document to which
it is a party have been obtained and are in full force and effect and all
conditions of any such consents have been complied with, except for any consents
that, if not obtained, could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(e) Obligations Binding. This Agreement and any Support Document to which it is
a party constitute its legal, valid and binding obligations, enforceable in
accordance with their respective terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)).

 

(f) Absence of Certain Events. No Event of Default or Potential Event of Default
has occurred and is continuing and no such event or circumstance would occur as
a result of its entering into or performing its obligations under this Agreement
or any Support Document to which it is a party.

 

(g) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Support Document to which it is a party or
its ability to perform its obligations under this Agreement or such Support
Document.

 

Page 42



--------------------------------------------------------------------------------

(h) Accuracy of Specified Information. All applicable information with respect
to the Borrower or the Borrower Investor that is furnished in writing by or on
behalf of it to any of the Lenders, the Administrative Agent or the Security
Agent is, when taken as a whole as of the date of the furnishing of such
information, true, accurate and (except as redacted) complete in all material
respects.

 

(i) Investment Company Act Status. It is not required to register as an
investment company under the Investment Company Act by reason of Section 3(c)(7)
of the Investment Company Act.

 

(j) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to borrow each Loan and to use the proceeds thereof to
purchase a Debt Obligation as contemplated hereby and as to whether each such
borrowing and purchase are appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the Administrative Agent,
any Lender or any of their respective Affiliates as investment, tax, accounting
or legal advice or as a recommendation to enter into this Agreement, to borrow
any Loan or to purchase any Debt Obligation, it being understood that
information and explanations related to the terms and conditions of this
Agreement or of any Loan or any such purchase will not be considered investment
advice or a recommendation to enter into this Agreement, to borrow any Loan or
to purchase any Debt Obligation. No communication (written or oral) received
from the Administrative Agent, any Lender or any of their respective Affiliates
will be deemed to be an assurance or guarantee as to the expected results of
entering into this Agreement, borrowing any Loan or purchasing any Debt
Obligation. It is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of entering into this Agreement,
borrowing each Loan or purchasing the Debt Obligations. None of the
Administrative Agent, the Lenders and their respective Affiliates is acting as a
fiduciary for or an adviser to the Borrower or any of its Affiliates in respect
of this Agreement or the use of the proceeds thereof.

 

(k) Lenders May Deal with Obligors on the Debt Obligations, etc. It acknowledges
that the Administrative Agent, any Lender or any of their respective Affiliates
may deal in any Debt Obligation and any other obligations of any Obligor or any
Affiliate thereof and may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of commercial or investment banking
or other business with any Obligor, any Affiliate of any Obligor, any other
person or entity having obligations relating to any Obligor and may act with
respect to such business in the same manner as if this Agreement did not exist
and may originate, purchase, sell, hold or trade, and may exercise consensual or
remedial rights in respect of, obligations, securities or other financial
instruments of, issued by or linked to any Obligor, regardless of whether any
such action might have an adverse effect on such Obligor, the value of any Debt
Obligation or otherwise.

 

(l) Equity Contribution Framework Agreement. Each representation, warranty and
statement made pursuant to the Equity Contribution Framework is true and
correct.

 

Page 43



--------------------------------------------------------------------------------

COVENANTS

Borrower’s Covenants

5.1 The Borrower covenants and agrees with the Administrative Agent and the
Lenders that, until payment in full of the Loans and all interest thereon and
all other amounts payable by the Borrower under this Agreement:

 

(a) Information. The Borrower will:

 

  (i) in connection with the purchase or other acquisition of any Debt
Obligation (other than pursuant to the Merger), furnish the Administrative Agent
(x) no later than one Business Day after the related “trade date”, with a notice
setting forth the Par Amount and Purchase Price applicable to such purchase or
other acquisition and (y) no later than one Business Day after the related
“settlement date”, with a copy of the related Assignment Agreement;

 

  (ii) promptly (and in any event within three Business Days after receipt)
deliver or cause to be delivered to the Administrative Agent the following
information and documentation, in each case, to the extent actually received by
the Borrower from the Obligor or its agents in respect of any Debt Obligation:
all notices of any borrowings, prepayments and interest rate settings, all
financial statements, all compliance certificates, all amendments, waivers and
other modifications (whether final or proposed) in relation to the terms of such
Debt Obligation; and all notices given by the Obligor to the lenders or their
agent or by the lenders or their agent to the Obligor in relation to the
exercise of remedies;

 

  (iii) promptly after the Borrower knows or should have known that any Debt
Obligation Bankruptcy Event or Debt Obligation Failure to Pay Event has occurred
in respect of any Debt Obligation, the Borrower will deliver to the
Administrative Agent and each Lender a notice thereof describing the same in
reasonable detail;

 

  (iv) promptly after the Borrower knows or should have known that (x) any
Specified Debt Obligation has ceased to be a Specified Debt Obligation, (y) any
Unquoted Debt Obligation has cease to be an Unquoted Debt Obligation or (z) any
Debt Obligation has ceased to satisfy the Obligation Criteria, the Borrower will
deliver to the Administrative Agent and each Lender a notice thereof describing
the same in reasonable detail;

 

  (v) promptly after the Borrower knows or should have known that any Portfolio
Criterion is not satisfied, the Borrower will deliver to the Administrative
Agent and each Lender a notice thereof describing the same in reasonable detail;

 

  (vi) no later than the sixth Business Day following the last day of each
Monthly Reporting Period, the Borrower will deliver to the Administrative Agent
a report of the Borrower certifying as to the information described in
Schedule VI;

 

Page 44



--------------------------------------------------------------------------------

  (vii) no later than 1:00 p.m. New York time on the Business Day prior to any
Payment Date, the Borrower will deliver to the Administrative Agent a report of
the Borrower certifying as to the amount and nature of each payment to be made
pursuant to each of clauses (i) through (iv) of Section 3.8(b) (and each
subclause thereof, if any) on such Payment Date;

 

  (viii) provide the Administrative Agent with such other information in its
possession regarding the business, assets, operations or condition, financial or
otherwise, of the Borrower as the Administrative Agent may reasonably request
(including on behalf of any Lender); and

 

  (ix) permit representatives of the Administrative Agent, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect any of its Property, and to discuss its business and affairs with its
officers, all to the extent reasonably requested by the Administrative Agent
(including on behalf of any Lender); provided that, unless an Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
permitted to effect any of the foregoing (other than any such discussion) no
more frequently than three times during any period of 12 months commencing on
the date of this Agreement.

 

(b) Notice of Default. Promptly after the Borrower knows or has reason to
believe that any Event of Default or Potential Event of Default has occurred,
the Borrower will deliver to the Administrative Agent and each Lender a notice
thereof describing the same in reasonable detail and, together with such notice
or as soon thereafter as possible, a description of the action that the Borrower
has taken or proposes to take with respect thereto; provided that the failure to
deliver notice of the occurrence of a Potential Event of Default shall not
itself result in an Event of Default hereunder if any applicable grace period or
notice requirement shall not yet have been satisfied.

 

(c) Conduct of Business, etc. The Borrower will: (i) preserve and maintain its
legal existence and all of its material rights, privileges, licenses and
franchises; (ii) comply with the requirements of all applicable laws, rules,
regulations and orders of governmental or regulatory authorities; (iii) pay and
discharge all taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its Property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained;
(iv) maintain all of its Property used or useful in its business in good working
order and condition, ordinary wear and tear excepted; and (v) keep adequate
records and books of account, in which complete and consistent entries will be
made, except to the extent that the failure to comply with any of the foregoing
would not, individually or in the aggregate, result in a Material Adverse
Effect. Without the prior written consent of the Administrative Agent, the
Borrower will not amend, supplement or otherwise modify, or give its consent to
any amendment, supplement or other modification of, any Transaction Document
(other than (i) any of the foregoing entered into in the ordinary course of
business with respect to any Assignment Agreement or (ii) any of the foregoing
entered into with respect to any Loan Document in accordance with Section 8.4
and any other applicable provisions of such Loan Document).

 

Page 45



--------------------------------------------------------------------------------

(d) Indebtedness. The Borrower will not create, incur, assume or permit to exist
any Indebtedness, except Indebtedness arising under this Agreement and the other
Loan Documents.

 

(e) Liens. The Borrower will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, except for
Permitted Liens.

 

(f) Use of Proceeds. The Borrower will not use any proceeds of this Agreement
except in compliance with Section 2.3.

 

(g) Line of Business. The Borrower will not engage in any business other than
(i) acquiring interests in the Debt Obligations, (ii) entering into and
performing its obligations under this Agreement and the other Transaction
Documents to which it is a party, (iii) making Eligible Investments with the
proceeds of any Debt Obligation or any equity contribution made to the Borrower,
(iv) terminating the transactions under the TRS Documentation and (v) other
activities that are incidental to activities specified in the foregoing clauses.
Prior to the date hereof, the Borrower will not have engaged in any business
other than (i) transactions incidental to its formation, (ii) the entry into and
performance of the TRS Documentation, (iii) the entry into and performance of
the Merger Agreement and (iv) the negotiation of the terms of the Transaction
Documents. The Borrower will not acquire any Debt Obligation (or any portion
thereof) other than pursuant to a Qualifying Purchase and will use all
commercially reasonable efforts to cause any such purchase made as contemplated
by clause (ii) or (iii) of the definition of Qualifying Purchase to settle
(including of record with the relevant Obligor) no later than 30 days after the
applicable “trade date”.

 

(h) Fundamental Changes. The Borrower will not merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of all or substantially all of
its assets, or liquidate or dissolve, except that (i) the Borrower may effect
any sale of any Debt Obligation to the extent such sale would not result in an
Event of Default or Potential Event of Default and (ii) the Borrower may effect
the Merger in accordance with the Merger Agreement.

 

(i) Transactions with Related Parties. The Borrower will not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any Related Party, except for (i) transactions expressly
permitted by Section 5.1(j), 5.2 or 5.3 and (ii) the payment of fees and
expenses expressly contemplated by the Amended and Restated Investment
Management Agreement.

 

(j) Restricted Payments. The Borrower will not make any Equity Restricted
Payment, except that the Borrower may make Equity Restricted Payments to the
extent expressly permitted by Section 3.8(b).

 

Page 46



--------------------------------------------------------------------------------

(k) Investments in Subsidiaries. The Borrower will not own or acquire, and will
not make any investment in, any Subsidiary.

 

(l) Corporate Separateness. The Borrower will ensure that all corporate or other
formalities necessary to maintain its separate existence are followed. In
addition, the Borrower will not take any action, or conduct its affairs in a
manner, that is likely to result in its separate existence being ignored or in
its assets and liabilities being substantively consolidated with any other
Person in a bankruptcy, reorganization or other insolvency proceeding. Without
limiting the foregoing, the Borrower will not (i) commingle any of its funds or
assets with those of any Related Party or (ii) maintain its accounts, books,
records, accounting records and other entity documents together with those of
any other Related Party (provided that the foregoing will not prevent financial
reporting on a consolidated basis to the extent required by GAAP). The Borrower
will not permit the Borrower Investor or any other Related Party to guarantee or
otherwise support the Borrower’s obligations under any Assignment Agreement.

Acquisition of Debt Obligations

 

5.2(a) The Borrower shall acquire each Debt Obligation in accordance with one of
the following (each, a Qualifying Purchase): (i) pursuant to the consummation of
the Merger in accordance with the Merger Agreement; (ii) by direct purchase
thereof in a purchase on arms’ length terms from one or more sellers; or
(iii) by transfer thereof by the Borrower Investor to the Borrower pursuant to
an in kind contribution to the capital of the Borrower in accordance with
Section 5.2(b).

 

(b) With respect to any Qualifying Purchase of a Debt Obligation made pursuant
to Section 5.2(a)(iii), the Borrower shall acquire such Debt Obligation only if:

 

  (i) except for any Debt Obligation specified in Schedule V (up to the Par
Amount thereof so specified), the Administrative Agent shall have given its
consent to the acquisition by the Borrower of such Debt Obligation (which
consent the Administrative Agent may give or withhold in its sole discretion);

 

  (ii) the Administrative Agent and the Borrower shall have agreed in writing
upon the Purchase Price to be applicable to such Debt Obligation;

 

  (iii) the Debt Obligation satisfies the Obligation Criteria on the date of
acquisition thereof by the Borrower;

 

  (iv) the Portfolio Criteria shall be satisfied after giving effect to such
acquisition (or, in the case of Portfolio Criterion that is not satisfied
immediately prior to such acquisition, the effect of such acquisition shall be
to improve the extent of compliance with such Portfolio Criterion); and

 

  (v) the Debt Obligation is contributed in accordance with the Equity
Contribution Framework Agreement.

 

Page 47



--------------------------------------------------------------------------------

Sale of Debt Obligations to Related Parties

5.3 The Borrower shall not sell any Debt Obligation (or any portion thereof) to
any Related Party; provided that this Section 5.3 shall not prevent the Borrower
from selling any Debt Obligation (or any portion thereof) to a Related Party if
(a) no Event of Default or Potential Event of Default shall have occurred and be
continuing and would not result therefrom, (b) the condition in Section 5.4 is
satisfied with respect to such sale and (c) such Debt Obligation (or portion
thereof) is being sold solely for Cash and in a transaction at a sale price
(expressed as a percentage of par and will be determined exclusive of accrued
interest and premium) not less than the Current Price and otherwise on arms’
length terms; in each case, so long as (i) such sale is effected in accordance
with the requirements of the Investment Advisers Act applicable to an investment
adviser registered as such thereunder and (ii) notice of such sale is given to
the Administrative Agent and each Lender no later than the date of such sale.

Sale of Debt Obligations

5.4 The Borrower shall not sell any Debt Obligation (or any portion thereof) if
either immediately prior to or immediately after giving effect to such sale
(determined, in each case, on a “trade date” basis), the Equity Coverage Ratio
is or would be less than the Termination Percentage; provided that the foregoing
shall not apply to any “trade date” if the aggregate proceeds to be received
from all sales of Debt Obligations with such or any earlier “trade date” will be
sufficient to repay all principal, interest, fees and other amounts payable by
the Borrower hereunder or under any other Loan Document.

DEFAULT; REMEDIES

Events of Default

6.1 If one or more of the following events (herein called Events of Default)
shall occur and be continuing:

 

(a) the Borrower shall default in the payment of any principal, interest or
other amount owing under this Agreement when due (whether at stated maturity, by
acceleration, upon optional or mandatory prepayment or otherwise) and such
default shall continue for at least five Business Days after notice thereof to
the Borrower by the Administrative Agent or any Lender; or

 

(b) any representation, warranty or certification made herein or pursuant hereto
or in or pursuant to any Support Document (or in any modification or supplement
hereto or thereto) by the Borrower or any Support Obligor shall prove to have
been false or misleading as of the time made in any material respect; or

 

(c) the Borrower shall default in the performance of any of its obligations
under any of Sections 5.1(d), 5.1(e), 5.1(f), 5.1(g), 5.1(h), 5.1(i), 5.1(j),
5.1(k), 5.1(l), 5.2, 5.3 and 5.4; or the Borrower or any Support Obligor shall
default in the performance of any of its other obligations hereunder or of any
obligations under any Support Document and such default (if remediable) shall
continue unremedied for a period of at least 30 days after notice thereof to the
Borrower by the Administrative Agent or any Lender; or

 

Page 48



--------------------------------------------------------------------------------

(d) the Borrower or any Support Obligor or the Borrower Investor shall (1) be
dissolved (other than pursuant to a consolidation, amalgamation or merger);
(2) become insolvent or unable to pay its debts or fail or admit in writing its
inability generally to pay its debts as they become due; (3) make a general
assignment, arrangement or composition with or for the benefit of its creditors;
(4) institute or have instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition shall be
presented for its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition (A) results in a judgment of insolvency or bankruptcy or the entry of
an order for relief or the making of an order for its winding-up or liquidation
or (B) is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof; (5) have a resolution passed
for its winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (6) seek or become subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (7) have a secured party take possession of all or substantially
all its assets or have a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party shall maintain possession, or any such process
shall not be dismissed, discharged, stayed or restrained, in each case within 30
days thereafter; (8) cause or become subject to any event with respect to it
which, under the applicable laws of any jurisdiction, has an analogous effect to
any of the events specified in clauses (1) to (7) (inclusive); or (9) take any
action authorizing, or in furtherance of, any of the foregoing acts; or

 

(e) the Borrower or any Support Obligor shall consolidate or amalgamate with, or
merge with or into, or transfer all or substantially all its assets to, another
Person and, at the time of such consolidation, amalgamation, merger or transfer:

 

  (i) the resulting, surviving or transferee Person shall fail to assume all the
obligations of the Borrower or such Support Obligor under this Agreement or any
Support Document to which it or its predecessor was a party by operation of law
or pursuant to an agreement reasonably satisfactory to the Administrative Agent
and each Lender;

 

  (ii) the benefits of any Support Document shall fail to extend (without the
consent of the Administrative Agent and each Lender) to the performance by such
resulting, surviving or transferee Person of its obligations under this
Agreement; or

 

  (iii) other than pursuant to the Merger, the creditworthiness of the
resulting, surviving or transferee Person shall be materially weaker than that
of the Borrower or such Support Obligor, as the case may be, immediately prior
to such action; or

 

(f) any Support Document shall cease to be in full force or effect, or the
Borrower or any Support Obligor shall disaffirm, disclaim, repudiate or reject
in writing, in whole or in part, or challenge in writing the validity of, any
Support Document to which it is a party; or

 

Page 49



--------------------------------------------------------------------------------

(g) the Borrower Formation Documents shall be amended, supplemented or otherwise
modified, or shall be terminated, without the prior written consent of the
Administrative Agent and each Lender, except for any amendment, supplement or
other modification that would not have a Material Adverse Effect; or

 

(h) any Support Document shall be amended, supplemented or otherwise modified,
or shall be terminated, other than in accordance with the terms hereof or
thereof; or

 

(i) on any date, all of the ownership interests in the Borrower shall fail to be
beneficially owned and controlled, either directly or at one or more indirect
levels of beneficial ownership, by one or more persons that are Controlled by
the Borrower Investor; or

 

(j) on any date, the assets of the Borrower shall fail to be managed on a
discretionary basis by the Borrower Investor; or

 

(k) on any date, the Borrower Investor shall fail to maintain GSO/Blackstone
Debt Funds Management LLC, a Delaware limited liability company, any Affiliate
thereof or any other replacement therefor consented to in writing by the
Administrative Agent (which consent shall not be unreasonably withheld), as its
sub-adviser to assist the Borrower Investor in managing the investment and
reinvestment of the assets of the Borrower Investor; or

 

(l) the Borrower is required to register as an investment company under the
Investment Company Act; or

 

(m) the Borrower Investor NAV shall fail to be at least $200,000,000 on any
Business Day occurring after the Amendment Effective Date;

THEREUPON: (1) in the case of an Event of Default other than one specified in
clause (1), (3), (5), (6) or, to the extent analogous thereto, (8) of
Section 6.1(d), the Required Lenders may, by notice to the Borrower, (i) reduce
the aggregate amount of the Commitments to zero and (ii) declare the principal
of and interest on this Agreement and/or any other amount owing under this
Agreement to be forthwith due and payable, whereupon such amounts shall be
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower; and (2) in the case of the occurrence of an Event of Default specified
in clause (1), (3), (5), (6) or, to the extent analogous thereto, (8) of
Section 6.1(d), (i) the aggregate amount of the Commitments shall be
automatically reduced to zero and (ii) the principal of and interest on this
Agreement and all other amounts owing under this Agreement shall automatically
become immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.

ADMINISTRATIVE AGENT

7.1 Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent hereunder and under the Support Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

 

Page 50



--------------------------------------------------------------------------------

7.2 The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

7.3 The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the Support Documents. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Potential Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the Support Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein and in the Support Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any Support Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any Support Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Schedule I or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

7.4 The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

7.5 The Administrative Agent may perform any and all of its duties and exercise
its rights and powers by or through any one or more sub agents appointed by the
Administrative Agent.

 

Page 51



--------------------------------------------------------------------------------

The Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers through its Affiliates. The
exculpatory provisions of Sections 7.3 and 7.4 shall apply to any such sub agent
and to the Affiliates of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

7.6 Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 7.6, the Administrative Agent may resign at
any time by notifying the Lenders and the Borrower. Upon any such resignation,
the Required Lenders shall have the right, after prior written consent from the
Borrower (not to be unreasonably withheld and not to be required if an Event of
Default has occurred and is continuing for more than six months (or, if
applicable, beyond any Event of Default referred to in Section 6.1(d))), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and with the prior
written consent of the Borrower (not to be unreasonably withheld and not to be
required if an Event of Default has occurred and is continuing for more than six
months (or, if applicable, beyond any Event of Default referred to in
Section 6.1(d))), appoint a successor Administrative Agent, which shall be a
bank with an office in New York City or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Section 7.6 and Section 8.1 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

7.7 Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any Support Document or any
related agreement or any document furnished hereunder or thereunder.

7.8 Except as otherwise provided in Section 8.4(a) with respect to this
Agreement, the Administrative Agent may, with the prior consent of the Required
Lenders (but not otherwise), consent to any modification, supplement or waiver
under any of the Loan Documents, provided that, without the prior consent of
each Lender, the Administrative Agent shall not (except as expressly provided
herein or in the Support Documents) release any Collateral or otherwise
terminate any Lien under any Support Document providing for collateral security,
agree to additional obligations being secured by such collateral security
(unless the Lien for such additional obligations shall be junior to the Lien in
favor of the other obligations secured by such

 

Page 52



--------------------------------------------------------------------------------

Support Document, in which event the Administrative Agent may consent to such
junior Lien provided that it obtains the consent of the Required Lenders
thereto), alter the relative priorities of the obligations entitled to the
benefits of the Liens created under the Security Agreement or release any
Support Obligor under any Support Document from its obligations thereunder,
except that no such consent shall be required, and the Administrative Agent is
hereby authorized, to release any Lien covering property that is the subject of
a sale, distribution or other disposition of property permitted hereunder.

MISCELLANEOUS

Expenses; Indemnification

8.1 The Borrower will, on demand, indemnify and hold harmless each of the
Administrative Agent and the Lenders for and against all reasonable and
documented out-of-pocket expenses, including legal fees, incurred by it by
reason of the enforcement of its rights under this Agreement, including, but not
limited to, costs of collection.

The Borrower shall indemnify the Administrative Agent and each Lender, and each
Affiliate of any of the foregoing Persons and each of their respective officers,
directors and employees (each such Person being called an Indemnitee) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, in each case,
payable by any Indemnitee to any governmental authority or other third party
(other than any Affiliate of any Indemnitee) arising out of, in connection with,
or as a result of (i) the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent under either of the two preceding paragraphs of
this Section, each Lender severally agrees to pay to the Administrative Agent
such Lender’s Pro Rata Share (determined as of the date of the request for such
indemnification) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent Lender in
its capacity as such.

The Borrower will, on demand, reimburse the Administrative Agent and the Initial
Lender for and against all legal fees, charges and disbursements of counsel to
the Administrative Agent and the Initial Lender (other than the allocated costs
of internal counsel) incurred by reason of the execution and delivery of this
Agreement and the other Loan Documents and the other documents contemplated
hereby, in an aggregate amount not to exceed USD175,000.

 

Page 53



--------------------------------------------------------------------------------

This Section 8.1 shall not apply to any Tax that is the subject of Section 3.9,
except to the extent that the Borrower fails to deduct or withhold Taxes in
respect of which it would have been required to pay an Additional Amount, and
such Taxes are assessed directly against a Lender or the Administrative Agent
(excluding any penalties or interest in respect of such Taxes that result from
the gross negligence or willful misconduct of the Administrative Agent or such
Lender).

Waiver

8.2 No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

Notices

8.3 All notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail (airmail, if overseas) or the equivalent (return receipt
requested) or sent by facsimile transmission, as follows:

 

(a) if to the Borrower, to it at Arch Street Funding LLC, c/o FS Investment
Corporation, Cira Centre, 2929 Arch Street, Suite 675, Philadelphia, PA 19104,
Attention: Bill Goebel, Chief Financial Officer, and Ken Miller, Vice President
(Facsimile No. (215) 222-4649; Telephone No. (215) 495-1164);

 

(b) if to the Administrative Agent, to it at 390 Greenwich Street, 4th Floor,
New York, New York 10013, Attention: Mitali Sohoni (Facsimile No. 646-291-5779;
Telephone No. 212-723-6181); and

 

(c) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of any such change by a Lender, by notice to the Borrower and the
Administrative Agent). All notices and other communications given to any party
hereto shall be deemed to be effective (i) if in writing and delivered by hand
or overnight courier service, on the date it is delivered; (ii) if sent by
facsimile transmission, on the date that a transmission report confirming
transmission is generated by the sender’s facsimile machine; or (iii) if sent by
certified or registered mail (airmail, if overseas) or the equivalent (return
receipt requested), on the date that mail is delivered or its delivery is
attempted, unless the date of that delivery (or attempted delivery) or that
receipt, as applicable, is not a Business Day or that communication is delivered
(or attempted) or received, as applicable, after the close of business on a
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Business Day.

 

Page 54



--------------------------------------------------------------------------------

Amendments; Successors and Assigns; Transfers; Replacement

 

8.4(a) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) reduce the principal amount of any Loan or the rate of
interest thereon without the written consent of each Lender affected thereby,
(ii) postpone the scheduled date of payment of the principal amount of any Loan
or any interest thereon without the written consent of each Lender affected
thereby, (iii) alter the manner in which payments or prepayments of principal,
interest or other amounts hereunder shall be applied as among the Lenders
without the written consent of each Lender, (iv) change any of the provisions of
this Section or the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (v) release
any Collateral (but without limiting Section 7.8) or (vi) modify the commitment
of any Lender to extend credit hereunder without the written consent of each
Lender; and provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent without the
prior written consent of the Administrative Agent.

 

(b) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except in
accordance with this Section (and any attempted assignment or transfer by any
Lender that is not in accordance with this Section shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and assigns permitted hereby and any indemnitees referred to herein) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(c) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement), subject to the requirements that:

 

  (i) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
portion of the Loans shall not be less than USD5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

  (ii) except in the case of an assignment to a Lender or an Affiliate of a
Lender, the Borrower shall consent to such assignment if the assignee is not an
Eligible Assignee (which consent the Borrower may give or withhold in its sole
discretion), provided that, unless such assignment is to a Competitor, no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

Page 55



--------------------------------------------------------------------------------

  (iii) the assigning Lender shall have given the Borrower at least one Business
Day’s notice of such assignment, provided that no such notice shall be required
if an Event of Default has occurred and is continuing;

 

  (iv) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

  (v) the assignee shall have certified to the Borrower that it is a “qualified
purchaser” (within the meaning given to such term in Section 2(a)(51) of the
Investment Company Act); and

 

  (vi) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(d) Subject to acceptance and recording thereof pursuant to paragraph (e) below
and the payment of a recordation fee to the Administrative Agent by the Assignor
in an amount equal to USD3,500, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto, but shall continue to be entitled to the
rights referred to in Sections 3.9, 3.11 and 8.1). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) below.

 

(e) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and respective principal amounts of (and
stated interest on) the portions of the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the Register). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph (e).

 

Page 56



--------------------------------------------------------------------------------

(f) Any Lender may, sell participations to one or more banks or other entities
(a Participant) in all or a portion of such Lender’s rights and obligations
under this Agreement; provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (iv) each Participant
shall be entitled to the benefits of Sections 3.9 and 3.11 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (c) above, except that no Participant shall be entitled to receive any
greater amount pursuant to Section 3.9 than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred (such that the amount of payments made by the Borrower pursuant to
Section 3.9 shall be unaffected by the sale of any such participation). Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 8.4(a) that affects such Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 3.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the Participant Register); provided,
however, that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan letter of credit or other obligation is in
“registered form” under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

 

Page 57



--------------------------------------------------------------------------------

(h) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in the portion of the Loans held by it
hereunder to the Borrower or any of its Affiliates or Subsidiaries without the
prior consent of each Lender.

 

(i) The Initial Lender hereby certifies (and agrees with) to the Borrower
that the Initial Lender is a “qualified purchaser” (within the meaning given to
such term in Section 2(a)(51) of the Investment Company Act).

 

(j) Each of the Administrative Agent and the Lenders agrees to be bound by the
confidentiality provisions of each Debt Obligation Credit Agreement with respect
to all information and documentation in relation to the Debt Obligation or an
Obligor thereon delivered hereunder to the Administrative Agent or such Lender,
as the case may be. Each of the Administrative Agent and the Lenders
acknowledges that such information may include material non-public information
concerning an Obligor on any Debt Obligation or its securities and agrees to use
such information in accordance with applicable law, including Federal and State
securities laws.

Governing Law; Submission to Jurisdiction; Etc.

 

8.5(a) This Agreement shall be construed in accordance with, and this Agreement
and all matters arising out of this Agreement and the transactions contemplated
hereby (whether in contract, tort or otherwise) shall be governed by, the law of
the State of New York.

 

(b) With respect to any suit, action or proceedings relating to this Agreement
(Proceedings), the Borrower irrevocably (i) submits to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over the Borrower. Nothing in this Agreement precludes the
Administrative Agent or any Lender from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings by the Administrative Agent
or any Lender in any one or more jurisdictions preclude the bringing of
Proceedings by the Administrative Agent or any Lender in any other jurisdiction.

 

(c) The Borrower irrevocably consents to service of process given in the manner
provided for notices in Section 8.3. Nothing in this Agreement will affect the
right of the Administrative Agent or any Lender to serve process in any other
manner permitted by law.

 

(d)

The Borrower irrevocably waives, to the fullest extent permitted by applicable
law, with respect to itself and its revenues and assets (irrespective of their
use or intended use), all immunity on the grounds of sovereignty or other
similar grounds from (i) suit, (ii) jurisdiction of any court, (iii) relief by
way of injunction, order for specific performance or for recovery of property,
(iv) attachment of its assets (whether before or after judgment) and
(v) execution or enforcement of any judgment to which it or its

 

Page 58



--------------------------------------------------------------------------------

  revenues or assets might otherwise be entitled in any Proceedings in the
courts of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

Limited Recourse

 

8.6(a) None of the Borrower’s shareholders, officers, directors, members and
managers shall be liable for any of the obligations or agreements or breach
thereof or any covenant, representation or warranty of the Borrower under this
Agreement, and no recourse or action may be taken, directly or indirectly, with
respect to any of the obligations or agreements or breach thereof or any
covenant, representation or warranty of the Borrower under this Agreement
against any of the Borrower’s shareholders, officers, directors, members and
managers, except that the foregoing will not (i) prevent recourse to the
Collateral for the sums due or to become due under any security, instrument or
agreement which is part of the Collateral, (ii) relieve any Person from (A) any
liability for any unpaid consideration for stock, any unpaid capital
contribution or any unpaid capital call or other similar obligation, (B) any
liability arising under the Equity Contribution Framework Agreement or (C) any
obligation, agreement or liability under any agreement or instrument other than
this Agreement or (iii) limit service of process on the Borrower by delivery of
notice on its behalf to the Borrower.

 

(b) The provisions of this Section 8.6 shall survive any payment of this
Agreement.

 

Page 59



--------------------------------------------------------------------------------

Waiver of Jury Trial

8.7 EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS LOAN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

IN WITNESS WHEREOF, the parties have executed and delivered this Loan Agreement
as of the date first above written.

 

ARCH STREET FUNDING LLC By:  

/s/ Gerald F. Stahlecker

  Name:   Gerald F. Stahlecker   Title:   Executive Vice President CITIBANK,
N.A., as Initial Lender By:  

/s/ Victoria Chant

  Name:   Victoria Chant   Title:   Vice President CITIBANK, N.A., as
Administrative Agent By:  

/s/ Victoria Chant

  Name:   Victoria Chant   Title:   Vice President

 

Page 60